Exhibit 10.1
 
CONTRIBUTION AND DISTRIBUTION AGREEMENT
between
FIDELITY NATIONAL INFORMATION SERVICES, INC.
and
LENDER PROCESSING SERVICES, INC.
dated as of June 13, 2008
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
  ii  
SECTION 1.1. Definitions
  ii  
SECTION 1.2. Interpretation
  vii  
ARTICLE II THE ASSET CONTRIBUTION, THE DISTRIBUTION AND THE DEBT EXCHANGE
  viii  
SECTION 2.1. Asset Contribution, Assumption of Liabilities and Delivery of
Shares and Notes
  viii  
SECTION 2.2. Asset Contribution Deliverables; Distribution Date Deliverables
  viii  
SECTION 2.3. Spin-off
    x  
SECTION 2.4. Debt Exchange
    x  
ARTICLE III NO REPRESENTATIONS AND WARRANTIES
  xi  
SECTION 3.1. No Representations and Warranties
  xi  
SECTION 3.2. No Warranty Regarding Transition License
  xi  
ARTICLE IV ACCESS TO INFORMATION AND RECORDS
  xii  
SECTION 4.1. Access to Information
  xii  
SECTION 4.2. Restrictions on Disclosure of Information
  xiv  
SECTION 4.3. Record Retention
  xv  
SECTION 4.4. Production of Witnesses
  xvi  
SECTION 4.5. Other Agreements Regarding Access to Information
  xvi  
ARTICLE V ADDITIONAL AGREEMENTS
  xvi  
SECTION 5.1. Performance
  xvi

 



--------------------------------------------------------------------------------



 



              Page
SECTION 5.2. Insurance Matters
  xvi  
SECTION 5.3. Reasonable Best Efforts
  xviii  
SECTION 5.4. Public Announcements
  xviii  
SECTION 5.5. Related Party Agreements
  xix  
SECTION 5.6. Intercompany Obligations
  xix  
SECTION 5.7. Tax Matters
  xix  
ARTICLE VI TRANSITION LICENSE OF CERTAIN INTELLECTUAL PROPERTY
  xix  
SECTION 6.1. Grant of Transition License for Use of Certain FIS Marks
  xix  
(a) Grant of License
  xix
(b) License Restrictions and Limitations
  xix
(c) Quality Control
  xx
(d) Sublicense Limitations
  xx
(e) Inconsistency with Related Party Agreements
  xxi  
SECTION 6.2. Alterations and Variations
  xxi  
SECTION 6.3. Ownership
  xxi  
SECTION 6.4. Enforcement; Infringement
  xxi  
SECTION 6.5. Termination Prior to the Transition License Expiration Date
  xxi  
(a) Termination as a result of Disaffiliation
  xxi
(b) Termination for Insolvency
  xxii
(c) Transition Upon Termination
  xxii
(d) Abandonment
  xxiii
(e) Transition License Survival
  xxiii  
SECTION 6.6. Unauthorized Use
  xxiii  
ARTICLE VII INDEMNIFICATION
  xxiii  
SECTION 7.1. Indemnification by LPS
  xxiii  
SECTION 7.2. Indemnification by FIS
  xxiv  
SECTION 7.3. Claim Procedure
  xxv  
(a) Claim Notice
  xxv
(b) Response to Notice of Claim
  xxv

-ii-



--------------------------------------------------------------------------------



 



              Page
(c) Contested Claims
  xxv
(d) Third Party Claims
  xxv  
SECTION 7.4. Contribution
  xxvi  
SECTION 7.5. Limitations
  xxvii  
(a) Insurance Proceeds; Third Party Coverage
  xxvii
(b) Other Agreements
  xxvii
(c) Certain Damages Not Indemnified
  xxviii
(d) Successors and Assigns
  xxviii
(e) Payments Made on After-Tax Basis
  xxviii  
ARTICLE VIII GENERAL PROVISIONS
  xxviii  
SECTION 8.1. Governing Law
  xxviii  
SECTION 8.2. Jurisdiction and Venue; Waiver of Jury Trial
  xxix  
SECTION 8.3. Dispute Resolution
  xxix  
(a) Amicable Resolution
  xxix
(b) Mediation
  xxix
(c) Arbitration
  xxx
(d) Non-Exclusive Remedy
  xxx
(e) Commencement of Dispute Resolution Procedure
  xxxi  
SECTION 8.4. Notices
  xxxi  
SECTION 8.5. Binding Effect and Assignment
  xxxii  
SECTION 8.6. Severability
  xxxii  
SECTION 8.7. Entire Agreement
  xxxii  
SECTION 8.8. Counterparts
  xxxiii  
SECTION 8.9. Expenses
  xxxiii  
SECTION 8.10. Amendment
  xxxiii  
SECTION 8.11. Waiver
  xxxiii  
SECTION 8.12. Construction of Agreement
  xxxiii  
SECTION 8.13. Transition License General Terms
  xxxiv  
(a) Relationship of the Parties
  xxxiv
(b) Title 11
  xxxiv
(c) UN Convention Disclaimed
  xxxiv
(d) Effectiveness
  xxxiv  
SECTION 8.14. Termination
  xxxiv

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

     
Exhibit A
  Form of LPS Term A Notes
Exhibit B
  Form of LPS Term B Notes
Exhibit C
  Form of LPS Bond Indebtedness
Exhibit D
  Form of Assignment and Bill of Sale
Exhibit E
  Form of Assumption Agreement  
Schedule I
  List of Subject Companies  
Schedule 2.2(a)
  Transferred Employee Employment Agreements (1)
Schedule 5.5
  Related Party Agreements
Schedule 5.6
  Repayment of Intercompany Obligations
Schedule 7.1(a)
  Liabilities Requiring Indemnification (1)

 

(1)   This Schedule has been omitted in its entirety and filed separately with
the Securities and Exchange Commission as part of an application for
confidential treatment pursuant to the Securities Exchange Act of 1934, as
amended.

-iv-



--------------------------------------------------------------------------------



 



CONTRIBUTION AND DISTRIBUTION AGREEMENT
          CONTRIBUTION AND DISTRIBUTION AGREEMENT, dated as of June 13, 2008
(this “Agreement”), between Fidelity National Information Services, Inc., a
Georgia corporation (“FIS”), and Lender Processing Services, Inc., a Delaware
corporation (“LPS”).
          WHEREAS, the Board of Directors of FIS has determined that it is in
the best interests of FIS and its stockholders to separate its lender processing
services business and to distribute ownership of the lender processing services
business to the stockholders of FIS as a dividend; and
          WHEREAS, FIS owns, directly or indirectly, (i) that percentage of the
issued and outstanding shares of capital stock or other equity securities or
ownership interests set forth on Schedule I (the “Subject Securities”) of the
entities listed on Schedule I (the “Subject Companies”) and (ii) the Other
Assets (as hereinafter defined), which Subject Securities and Other Assets
constitute all of the material properties, assets and rights that primarily
relate to, arise out of or are held in connection with the lender processing
services business currently conducted by FIS and its Subsidiaries; and
          WHEREAS, FIS desires to contribute to LPS all of the Subject
Securities and all of the Other Assets (collectively, the “Asset Contribution”)
in exchange for (i) the issuance by LPS to FIS of the LPS Shares (as hereinafter
defined) and the LPS Notes (as hereinafter defined) and (ii) the assumption by
LPS of the Assumed Liabilities (as hereinafter defined); and
          WHEREAS, the board of directors of FIS has approved (i) the Asset
Contribution in exchange for the LPS Shares and the LPS Notes, (ii) the
distribution, following the Asset Contribution, of all of the shares of LPS
Common Stock held by FIS to the holders of the outstanding shares of capital
stock of FIS as of the Record Date (as defined herein) for such distribution
(the “Spin-off”), and (iii) in connection with the Spin-off, the exchange by FIS
of the LPS Notes for a like amount of FIS’s existing indebtedness consisting of
the Tranche B Term Loans issued under the FIS 2007 Credit Agreement (as defined
herein) (the “Debt Exchange”); and
          WHEREAS, the board of directors of LPS has approved the issuance of
the LPS Shares and the LPS Notes, as well as assumption by LPS of the Assumed
Liabilities (as hereinafter defined) and the acceptance of the Asset
Contribution;
          NOW, THEREFORE, in consideration of the premises, covenants and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, FIS
and LPS agree as follows:
 i

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:
          “Action or Proceeding” means any charge, complaint, grievance, action,
suit, litigation, proceeding or arbitration, whether civil, criminal,
administrative or investigative, by any Person, or any investigation by or
before any Governmental Entity.
          “Adverse Consequences” means damages, penalties, fines, costs,
expenses (including professional fees and expenses), amounts paid in settlement,
liabilities, obligations, liens, and losses, including any such amounts arising
out of or related to claims asserted against LPS or FIS by any shareholder
participating in the Spin-off; provided that Adverse Consequences shall not
include any indirect, special, consequential, or punitive damages.
          “Affiliate” means, with respect to any specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person; provided,
however, that, for purposes of this Agreement, no member of either Group shall
be deemed to be an Affiliate of any member of the other Group. As used herein,
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such entity, whether
through ownership of voting securities or other interests, by contract or
otherwise.
          “Agreement” has the meaning set forth in the Preamble.
          “Ancillary Agreement” or “Ancillary Agreements”, as the context may
require, means each of the LPS Notes, the Employee Matters Agreement, the Tax
Disaffiliation Agreement, each of the other Related Party Agreements, and each
other agreement or instrument to be entered into in connection with the Asset
Contribution or the Spin-off, including any exhibits, schedules, attachments,
tables or other appendices thereto, and each other agreement and other
instrument contemplated herein or in any of the foregoing, all as may be amended
from time to time.
          “Arbitrator” has the meaning set forth in Section 8.3(c).
          “Asset Contribution” has the meaning set forth in the Recitals.
          “Asset Contribution Date” means the date on which the Asset
Contribution is effective.
          “Assignment and Bill of Sale” means that certain Assignment and Bill
of Sale to be entered by FIS to and in favor of LPS in connection with the Asset
Contribution, in the form of Exhibit D, as such may be amended from time to
time.
          “Assumed Liabilities” means all liabilities and obligations of any
member of the FIS Group required to be paid or performed under any contract or
other agreement included in
 ii

 



--------------------------------------------------------------------------------



 



the Other Assets or otherwise arising in connection with any of the Other
Assets, whether required to be paid or performed before or after the Asset
Contribution Date.
          “Assumption Agreement” means that certain Assumption Agreement to be
entered by LPS to and in favor of FIS in connection with the Asset Contribution,
in the form of Exhibit E, as such agreement may be amended from time to time.
          “Business Day” means any day, other than a Saturday or Sunday, or a
day on which banking institutions are authorized or required by law or
regulation to close in Jacksonville, Florida or New York, New York.
          “Change of Control” means, with respect to any Person, an acquisition
by any person (within the meaning of Section 3(a)(9) of the Exchange Act) and
used in Sections 13(d) and 14(d) thereof of Beneficial Ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of 50% or more of either the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors; excluding, however, the following: (A) any acquisition directly from
such Person, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from such Person or (B) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by such Person or by one or more members of such
Person’s group of affiliates entities.
          “Claim Notice” has the meaning set forth in Section 7.3(a).
          “Claimed Amount” has the meaning set forth in Section 7.3(a).
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Controlling Party” has the meaning set forth in Section 7.3(d)(ii).
          “D&O Tail Policy” has the meaning set forth in Section 5.2(b)(i).
          “Damages” means all losses, claims, demands, damages, liabilities,
judgments, dues, penalties, assessments, fines (civil, criminal or
administrative), costs, obligations, liens, forfeitures, settlements, payments,
costs, fees or expenses (including reasonable attorneys’ fees and expenses and
any other expenses reasonably incurred in connection with investigating,
prosecuting or defending a claim or Action or Proceeding), of any nature or
kind, whether or not the same would properly be reflected on a balance sheet.
          “Debt Exchange” has the meaning set forth in the Recitals.
          “Disclosing Party” has the meaning set forth in Section 4.2(c).
          “Dispute” has the meaning set forth in Section 8.3(a).
          “Distribution Date” means the date on which the Spin-off is effective.
 iii

 



--------------------------------------------------------------------------------



 



          “Employee Matters Agreement” means the Employee Matters Agreement to
be entered into by and between FIS and LPS, as may be amended from time to time.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.
          “Existing Insurance” has the meaning set forth in Section 5.2(b)(ii).
          “Fiduciary and EP Tail Policy” has the meaning set forth in
Section 5.2(b).
          “FIS” means Fidelity National Information Services, Inc., a Georgia
corporation.
          “FIS 2007 Credit Agreement” means the Credit Agreement dated as of
January 18, 2007, as amended, among FIS, as borrower, and JPMorgan Chase Bank,
N.A., Bank of America, N.A., Wachovia Bank, National Association, and certain
other parties.
          “FIS Group” means FIS, the Subsidiaries of FIS and each Person that is
or becomes an Affiliate of FIS (other than LPS or any member of the LPS Group)
from and after the Asset Contribution.
          “FIS Indemnified Parties” has the meaning set forth in Section 7.1.
          “FIS Marks” has the meaning set forth in Section 6.1(a).
          “FIS Policies” has the meaning set forth in Section 5.2(b)(ii).
          “FIS Public Filings” has the meaning set forth in Section 4.1(b).
          “FNF” means Fidelity National Financial, Inc., a Delaware corporation.
          “FNF Policy” has the meaning set forth in Section 5.2(a).
          “GAAP” means U.S. generally accepted accounting principles,
consistently applied.
          “Governmental Entity” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, administrative or governmental authority,
including the NYSE.
          “Group” means either the FIS Group or the LPS Group, as the context
requires.
          “Indemnifiable Losses” mean all Damages suffered by an Indemnitee,
including any reasonable out-of-pocket fees, costs or expenses of enforcing any
indemnity hereunder; provided that “Indemnifiable Losses” shall not include any
such Damages caused by, resulting from or arising out of the gross negligence,
willful misconduct or fraud of such Indemnitee.
          “Indemnified Party” has the meaning set forth in Section 7.3(a).
          “Indemnifying Party” has the meaning set forth in Section 7.3(a).
 iv

 



--------------------------------------------------------------------------------



 



          “Indemnitee” means a Person who or which may seek indemnification
under this Agreement.
          “Jacksonville Court” has the meaning set forth in Section 8.2.
          “LPS” means Lender Processing Services, Inc., a Delaware corporation.
          “LPS Common Stock” means LPS Common Stock, par value $0.0001 per
share.
          “LPS Group” means LPS, the Subsidiaries of LPS, and each Person that
LPS directly or indirectly controls (within the meaning of the Securities Act)
immediately after the Asset Contribution, and each other Person that becomes an
Affiliate of LPS after the Spin-off.
          “LPS Indemnified Parties” has the meaning set forth in Section 7.2.
          “LPS Notes” has the meaning set forth in Section 2.1(a).
          “LPS Public Filings” has the meaning set forth in Section 4.1(c).
          “LPS Shares” has the meaning set forth in Section 2.1(a).
          “Non-controlling Party” has the meaning set forth in
Section 7.3(d)(ii).
          “NYSE” means the New York Stock Exchange, Inc.
          “Other Assets” means all other properties, assets and rights of any
nature, kind and description, tangible and intangible (including goodwill),
whether real, personal or mixed, held by FIS immediately prior to the Asset
Contribution that primarily relate to, arise out of or are held in connection
with the Transferred Business.
          “Owning Party” has the meaning set forth in Section 4.2(c).
          “Party” or “Parties”, as the context may require, mean each or both of
FIS and LPS.
          “Person” means (i) for all Sections of this Agreement, except in the
context of “Change of Control”, an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization or a Governmental Entity, and
(ii) for “Change of Control”, the meaning set forth in the definition for
“Change of Control”.
          “Providing Party” has the meaning set forth in Section 4.1(a).
          “Record Date” means the close of business on the date to be determined
by the FIS board of directors as the record date for determining the
stockholders of FIS entitled to receive shares of LPS Common Stock pursuant to a
pro-rata distribution of shares of LPS Common Stock as part of the Spin-off.
          “Records” has the meaning set forth in Section 4.1(a).
 v

 



--------------------------------------------------------------------------------



 



          “Related Party Agreements” has the meaning set forth in
Section 5.5(a).
          “Representative” means, with respect to any Person, any of such
Person’s directors, officers, employees, agents, consultants, advisors,
accountants or attorneys.
          “Requesting Party” has the meaning set forth in Section 4.1(a).
          “Retention Period” has the meaning set forth in Section 4.3.
          “SEC” means the United States Securities and Exchange Commission, or
any successor agency.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, together with the rules and regulations promulgated thereunder.
          “Spin-off” has the meaning set forth in the Recitals.
          “Spin-off Declaration” has the meaning set forth in Section 2.3(a).
          “Split Dollar Plan” has the meaning set forth in Section 2.2(a)(vi).
          “Steering Committee” has the meaning set forth in Section 8.3(a).
          “Subject Companies” has the meaning set forth in the Recitals.
          “Subject Company Subsidiary” means one or more Subsidiaries of a
Subject Company.
          “Subject Securities” has the meaning set forth in the Recitals.
          “Subsidiary” means, with respect to any specified Person, any Person
of which such specified Person controls or owns, directly or indirectly, more
than fifty percent (50%) of the stock or other equity interest entitled to vote
on the election of the members to the board of directors or similar governing
body; provided, however, that unless the context otherwise requires, references
to Subsidiaries of FIS will not include LPS or the Persons that will be
transferred to LPS or other members of the LPS Group pursuant to this Agreement,
whether the transfer of such Persons occurs prior to or after the Asset
Contribution.
          “Tax” and “Taxes” means any net income, gross income, gross receipts,
alternative or add-on minimum, sales, use, ad valorem, franchise, profits,
license, withholding, payroll, employment, excise, transfer, recording,
severance, stamp, occupation, premium, property, environmental, estimated,
custom duty, or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest and any penalty, addition to
Tax, or additional amount, imposed by any Governmental Entity or any
subdivision, agency, commission or authority thereof or any quasi-governmental
or private body having jurisdiction over the assessment, determination,
collection, or imposition of any Tax (including the United States Internal
Revenue Service).
 vi

 



--------------------------------------------------------------------------------



 



          “Tax Disaffiliation Agreement” means that certain Tax Disaffiliation
Agreement to be entered by and between FIS and LPS, as may be amended from time
to time.
          “Third-Party Claim” has the meaning set forth in Section 7.3(d)(i).
          “Title 11” has the meaning set forth in Section 8.13(b).
          “Transfer Agent” means Computershare or such other Person who has been
appointed as the transfer agent for LPS Common Stock.
          “Transferred Business” means the lender processing services operations
of FIS as conducted on or prior to the Asset Contribution Date.
          “Transferred Employee” has the meaning set forth in
Section 2.2(a)(iv).
          “Transactions” means the Asset Contribution, the Spin-off, the Debt
Exchange, and the “preliminary transactions” as defined in the Tax
Disaffiliation Agreement.
          “Transition License Expiration Date” has the meaning set forth in
Section 6.1(a).
          “Unauthorized Access” has the meaning set forth in Section 6.6.
          SECTION 1.2. Interpretation.
     (a) For purposes of this Agreement (including all exhibits, schedules and
amendments), unless the context otherwise requires, (i) all terms defined herein
include the plural as well as the singular, and the masculine, feminine or
neuter gender shall be deemed to include the others whenever the context so
requires, (ii) all accounting terms used but not otherwise defined herein shall
have the meanings given to them under GAAP, and (iii) references to any Person
include successors of such Person by consolidation and merger and transferees of
all or substantially all its assets (provided that such successor has duly
assumed in writing all such Person’s obligations, if any, hereunder).
     (b) Words such as “herein,” “hereinafter,” “hereof,” “hereto,” “hereby” and
“hereunder,” and words of like import refer to this Agreement, unless the
context requires otherwise.
     (c) The words “including,” “includes,” or “include” are to be read as
listing non-exclusive examples of the matters referred to, whether or not words
such as “without limitation” or “but not limited to” are used in each instance.
     (d) References herein to any agreement or other instrument shall, unless
the context otherwise requires (or the definition thereof otherwise specifies),
be deemed references to the same as it may from time to time be changed, amended
or extended in accordance with its terms.
 vii

 



--------------------------------------------------------------------------------



 



     (e) Any reference in this Agreement to a “member” of a Group means the
applicable Party to this Agreement or another Person referred to in the
definition of FIS Group or LPS Group, as applicable.
     (f) All references in this Agreement to times of day shall be to the city
of Jacksonville, Florida time.
ARTICLE II
THE ASSET CONTRIBUTION, THE DISTRIBUTION AND THE DEBT EXCHANGE
          SECTION 2.1. Asset Contribution, Assumption of Liabilities and
Delivery of Shares and Notes. Upon the terms and subject to the conditions of
this Agreement:
     (a) On the Asset Contribution Date, FIS shall transfer, or cause to be
transferred, to LPS all right, title and interest of FIS in and to all of the
Subject Securities and all right, title and interest of FIS in and to the Other
Assets, in exchange for (i) that number of shares of LPS Common Stock (the “LPS
Shares”) as shall be determined in accordance with the formula set forth in the
Spin-off Declaration, to be issued and delivered to FIS on or prior to the
Distribution Date, (ii) one or more senior notes, designated as Term A Notes and
Term B Notes, together with certain other bond indebtedness (collectively, the
“LPS Notes”), all issued by LPS to and in favor of FIS in the aggregate original
principal amount of up to approximately $1.6 billion, in the form of and
containing the terms set forth in Exhibit A (the form of the LPS Term A Notes),
Exhibit B (the form of the LPS Term B Notes, and Exhibit C (the form of the LPS
bond indebtedness), all to be delivered to FIS on or prior to the Distribution
Date, and (iii) the assumption by LPS of the Assumed Liabilities, as evidenced
by the Assumption Agreement, to be effective on the Asset Contribution Date; and
     (b) LPS shall (i) issue and deliver the LPS Shares and the LPS Notes to FIS
on or prior to the Distribution Date, and (ii) assume and agree to pay, honor
and discharge when due all of the Assumed Liabilities in accordance with their
respective terms pursuant to the Assumption Agreement, effective on the Asset
Contribution Date, all in exchange for the Transferred Business, including the
Subject Securities and the Other Assets.
          SECTION 2.2. Asset Contribution Deliverables; Distribution Date
Deliverables.
     (a) On the Asset Contribution Date at the time of the Asset Contribution:
     (i) FIS shall deliver to LPS (x) certificates representing the respective
Subject Securities, together with duly executed transfer forms including all
such deeds, instruments, stock powers, transfer stamps or other documents as may
be necessary to transfer full legal and beneficial ownership of such Subject
Securities to LPS, and (y) all books and records of each of the Subject
Companies, together

viii



--------------------------------------------------------------------------------



 



with all material documents and materials relating solely to the Subject
Companies, the Other Assets and the Transferred Business;
     (ii) FIS shall execute and deliver to LPS a bill of sale and such other
deeds, instruments or other documents (each in substance and form reasonably
satisfactory to LPS) as may be necessary to transfer full legal and beneficial
title to the Other Assets to LPS, and any cash that is a part of the Other
Assets shall be paid by wire transfer of immediately available funds to an
account designated by LPS to FIS in writing no later than two Business Days
before the Asset Contribution Date;
     (iii) LPS and FIS shall execute and deliver the Assumption Agreement and
the Employee Matters Agreement;
     (iv) All FIS employees whose functions or responsibilities primarily relate
to the Transferred Business and who are not intended to be both employees of FIS
(or any member of the FIS Group) and of LPS (or any member of the LPS Group) on
the day immediately following the Asset Contribution Date (each such employee
being a “Transferred Employee”) shall be transferred to LPS and thereafter, such
employees shall be employees of LPS;
     (v) FIS or the applicable member of the FIS Group shall assign to LPS (or
the applicable member of the LPS Group), and LPS or the applicable member of the
LPS Group shall assume from FIS (or the applicable member of the FIS Group), all
of FIS’s right, title, and interest in and to, and all obligations and
liabilities of FIS or any member of the FIS Group under, all individual
employment, termination, retention, severance or other similar contracts or
agreements with each Transferred Employee and all of the rights, interests,
responsibilities, obligations and liabilities as the employer under such
contracts and agreements, including without limitation those employment
agreements listed on Schedule 2.2(a); and
     (vi) FIS or the applicable member of the FIS Group shall assign to LPS (or
the applicable member of the LPS Group), and LPS or the applicable member of the
LPS Group shall assume from FIS (or the applicable member of the FIS Group), the
obligations of FIS or any member of the FIS Group for each Transferred Employee
under the Certegy Inc. Executive Life and Supplemental Retirement Benefit Plan
(the “Split Dollar Plan”) and the life insurance policies issued thereunder and
all of the obligations and benefits as the employer under the Split Dollar Plan
and such life insurance policies.
     (b) On or before the Distribution Date immediately prior to the Spin-off:
     (i) LPS shall issue and deliver to FIS the LPS Shares;
     (ii) LPS shall issue and deliver to FIS the LPS Notes; and
 ix

 



--------------------------------------------------------------------------------



 



     (iii) LPS and FIS shall execute and deliver the Tax Disaffiliation
Agreement, as well as all other Related Party Agreements or amendments thereto,
to be effective as of the Distribution Date.
          SECTION 2.3. Spin-off.
     (a) Pursuant to the approval of the Spin-off by the board of directors of
FIS and its declaration of the Spin-off dividend (the “Spin-off Declaration”),
following the Asset Contribution but before the Distribution Date, FIS shall
deliver to the Transfer Agent certificates representing the shares of LPS Common
Stock to be delivered to the holders of FIS common stock entitled thereto in
connection with the Spin-off, and the Transfer Agent shall thereafter distribute
on the Distribution Date to each holder (other than FIS or any FIS Subsidiary)
of record of common stock of FIS, as of the close of business on the Record
Date, such number of shares of LPS Common Stock as shall be determined in
accordance with the formula set forth in the Spin-off Declaration.
     (b) LPS agrees to take any and all actions and enter into any and all
agreements and arrangements reasonably requested by FIS to facilitate the
Spin-off (no matter the form of the Spin-off), including with respect to the
matters set forth in Article V of this Agreement, and to cooperate with FIS in
connection with the Spin-off. LPS shall use its reasonable best efforts to cause
its Representatives to cooperate with FIS in connection with the Spin-off,
including making LPS executives available for any presentations, and causing
comfort letters and disclosure letters required by FIS to be provided in
connection therewith and shall take all actions necessary or desirable to cause
such documents to be in customary form.
     (c) No certificates representing fractional shares of LPS Common Stock will
be distributed in the Spin-off. As soon as practicable after the consummation of
the Spin-off, LPS shall direct the Transfer Agent to determine the number of
whole shares and fractional             shares of LPS Common Stock allocable to
each holder of record or beneficial owner of FIS Common Stock otherwise entitled
to fractional shares of LPS Common Stock, to aggregate all such fractional
shares and sell the whole shares obtained thereby, in open market transactions
or otherwise, in each case at then prevailing trading prices, and to cause to be
distributed to each such holder or for the benefit of each such beneficial owner
to which a fractional share shall be allocable such holder or owner’s ratable
share of the proceeds of such sale, after making appropriate deductions for any
amount required to be withheld for United States federal income tax purposes and
to repay expenses reasonably incurred by the Transfer Agent, including all
brokerage charges, commissions and transfer taxes, in connection with such sale.
LPS and the Transfer Agent shall use their commercially reasonable efforts to
aggregate the shares of LPS Common Stock that may be held by any beneficial
owner thereof through more than one account in determining the fractional share
allocable to such beneficial owner.
          SECTION 2.4. Debt Exchange. Prior to the Spin-off, LPS shall issue to
FIS the LPS Notes. The LPS Notes will be issued under appropriate agreements and
instruments to which LPS shall become a party prior to its issuance of the LPS
Notes. The Parties acknowledge and agree that in connection with the Spin-off,
FIS intends to exchange all of the LPS Notes for
 x

 



--------------------------------------------------------------------------------



 



its existing Tranche B Term Loan indebtedness issued under the FIS 2007 Credit
Agreement. The holders of the Tranche B Term Loan indebtedness intend to
syndicate or place the obligations of LPS under the various credit facilities
and with various groups of lenders and debtholders. LPS agrees, and agrees to
cause the LPS Subsidiaries to, execute and deliver to FIS or any other person
such further documents, agreements and instruments, and take such further
action, as FIS may at any time reasonably request in order to consummate and
make effective, in the most expeditious manner practicable, the Debt Exchange
and such subsequent syndication and placement, as contemplated by this
Section 2.4.
ARTICLE III
NO REPRESENTATIONS AND WARRANTIES
          SECTION 3.1. No Representations and Warranties. LPS (on behalf of
itself and each member of the LPS Group) acknowledges and agrees that, except as
expressly set forth in this Agreement or any Ancillary Agreement, (a) neither
FIS nor any member of the FIS Group is making any representations or warranties,
express or implied, in this Agreement, any Ancillary Agreement or any other
agreement contemplated hereby or thereby, as to the Transferred Business,
including without limitation as to the title to such entities’ shares or other
ownership interests or as to the assets, liabilities, business or financial
condition of such entities (including the Subject Companies and the Other
Assets), all such transfers being made on an “as-is, where-is” basis and (b) LPS
and its Affiliates will bear the economic and legal risks that any conveyance
will prove to be sufficient to vest in them good and marketable title, free and
clear of any security interest, pledge, lien, charge, claim or other encumbrance
of any nature whatsoever and that any consents or approvals, and that any
requirements of laws or judgments, with respect to the transfer of the
Transferred Business, have been received or met.
          SECTION 3.2. No Warranty Regarding Transition License. Without
limiting the generality of Section 3.1, except as may be expressly set forth in
Article VI, all licenses granted pursuant to Article VI are “as is”, and neither
Party (nor any Person within the FIS Group or the LPS Group), nor any of their
respective officers, directors employees or agents makes any representation or
warranty (except as may be expressly set forth in Article VI) with respect to
FIS Marks or the licenses granted or made pursuant to Article VI, including any
representation as to: (i) a Party’s right to grant licenses, (ii) the scope of
rights in the FIS Marks for any specific goods or services, or (iii) the title
to any such FIS Marks or the absence of any third party infringement of any such
FIS Marks. FIS does not undertake any commitment to maintain or defend the FIS
Marks.
 xi

 



--------------------------------------------------------------------------------



 



ARTICLE IV
ACCESS TO INFORMATION AND RECORDS
          SECTION 4.1. Access to Information.
     (a) Information Access Available. The Parties intend that effective upon
the Asset Contribution, all books and records, documents, agreements, data,
files and other materials, whether written or electronically stored (as
applicable to each Party, its “Records”), relating to the Subject Companies or
the Other Assets, or arising out of or in connection with the operation of the
Transferred Business, shall be delivered by FIS to LPS. To the extent that
(i) Records owned or in the possession of one Party (in such capacity, the
“Providing Party”) created prior to the Distribution Date also include therein
(imbedded, as a part of or as a separate segment) information relating to the
other Party (in such capacity, the “Requesting Party”) or relating to the
Requesting Party’s business, assets, liabilities or operations, then during the
Retention Period (as defined in Section 4.3), the Providing Party will provide
to the Requesting Party, and will cause its respective Group members and
Representatives to provide to the Requesting Party, upon reasonable advance
written request and otherwise in accordance with the requirements of this
Section 4.1, reasonable access during normal business hours and at the expense
of the Requesting Party to all such Records owned or in the possession of the
Providing Party and its Subsidiaries, if such access is reasonably required by
the Requesting Party in connection with the Requesting Party’s financial
reporting and accounting matters, the preparation of and filing of any tax
returns or the defense of any tax claim or assessment, the prosecution or
defense of any litigation or other dispute with third parties, the preparation
and filing of reports and other materials with any Governmental Entity or any
other bona fide purpose, provided that such access does not unreasonably disrupt
the normal operations of the Providing Party or any of its Subsidiaries. Subject
to the confidentiality provisions set forth in Section 4.2 and any other
security obligations as the Providing Party may reasonably deem necessary, the
Requesting Party may have all requested information duplicated at the Requesting
Party’s expense. Alternatively, the Providing Party may choose to deliver, at
the Requesting Party’s expense, all requested information to the Requesting
Party in the form requested by the Requesting Party. The Providing Party will
notify the Requesting Party in writing at the time of delivery if such
information is to be returned to the Providing Party. In such case, the
Requesting Party will return such information when no longer needed to the
Providing Party at the Requesting Party’s expense. In connection with providing
information pursuant to this Section 4.1, the Providing Party hereto will, upon
the request of the Requesting Party and upon reasonable advance notice, make
available during normal business hours its respective employees (and those
employees of its respective Group members and Representatives, as applicable) to
the extent that they are reasonably necessary to and explain all requested
information with and to the Requesting Party, provided that such access does not
unreasonably disrupt the normal operations of the Providing Party or any of its
Subsidiaries. Each Providing Party shall be entitled to reimbursement from the
Requesting Party, upon the presentation of invoices therefor, for all reasonable
out-of-pocket costs and expenses (excluding allocated compensation and overhead
expenses) as may be reasonably incurred in providing information pursuant to
this Section 4.1(a).
 xii

 



--------------------------------------------------------------------------------



 



     (b) Access for FIS Public Filings. Without limiting the generality of the
provisions of Section 4.1(a), LPS agrees to cooperate fully, and cause LPS’s
auditors to cooperate fully, with FIS to the extent requested by FIS in the
preparation of FIS’s press releases, Quarterly Reports on Form 10-Q, Annual
Reports to Shareholders, Annual Reports on Form 10-K, any Current Reports on
Form 8-K and any other proxy, information and registration statements, reports,
notices, prospectuses and any other filings made by FIS with the SEC, any
national securities exchange or otherwise made publicly available (collectively,
the “FIS Public Filings”). LPS agrees to provide to FIS all information that FIS
reasonably requests in connection with any FIS Public Filings or that, in the
judgment of FIS, is required to be disclosed or incorporated by reference
therein under any law, rule or regulation. LPS will provide such information in
a timely manner on the dates reasonably requested by FIS (which may be earlier
than the dates on which LPS otherwise would be required hereunder to have such
information available) to enable FIS to prepare, print and release all FIS
Public Filings on such dates as FIS will reasonably determine but in no event
later than as required by applicable law. LPS will use its commercially
reasonable efforts to cause LPS’s auditors to consent to any reference to them
as experts in any FIS Public Filings required under any law, rule or regulation.
LPS will authorize its auditors to make available to FIS and its auditors both
the personnel who performed, or are performing, the annual audit of LPS and work
papers related to the annual audit of LPS, in all cases within a reasonable time
prior to the opinion date of FIS’s auditors, so that such auditors are able to
perform the procedures they consider necessary within sufficient time to enable
FIS to meet a reasonable timetable for the release of the related audited
financial statements. If and to the extent requested by FIS, LPS will diligently
and promptly review all drafts of such FIS Public Filings and prepare in a
diligent and timely fashion any portion of such FIS Public Filing pertaining to
LPS. Prior to any printing or public release of any FIS Public Filing, an
appropriate executive officer of LPS will, if requested by FIS, certify on
behalf of LPS that the information relating to LPS or any LPS Subsidiary or the
Transferred Business in such FIS Public Filing is accurate, true, complete and
correct in all material respects. Prior to the release or filing thereof, FIS
will provide LPS with a draft of any portion of an FIS Public Filing containing
information relating to LPS or any LPS Subsidiary and will give LPS an
opportunity to review such information and comment thereon; provided that FIS
will determine in its sole and absolute discretion the final form and content of
all FIS Public Filings.
     (c) Access for LPS Public Filings. Without limiting the generality of the
provisions of Section 4.1(a), FIS agrees to cooperate fully, and cause FIS’s
auditors to cooperate fully, with LPS to the extent requested by LPS in the
preparation of LPS’s press releases, Quarterly Reports on Form 10-Q, Annual
Reports to Shareholders, Annual Reports on Form 10-K, any Current Reports on
Form 8-K and any other proxy, information and registration statements, reports,
notices, prospectuses and any other filings made by LPS with the SEC, any
national securities exchange or otherwise made publicly available (collectively,
the “LPS Public Filings”). FIS agrees to provide to LPS all information that LPS
reasonably requests in connection with any LPS Public Filings or that, in the
judgment of LPS, is required to be disclosed or incorporated by reference
therein under any law, rule or regulation. FIS will provide such information in
a timely manner on the dates reasonably requested by LPS (which may be earlier
than the dates on

xiii



--------------------------------------------------------------------------------



 



which FIS otherwise would be required hereunder to have such information
available) to enable LPS to prepare, print and release all LPS Public Filings on
such dates as LPS will reasonably determine but in no event later than as
required by applicable law. FIS will use its commercially reasonable efforts to
cause FIS’s auditors to consent to any reference to them as experts in any LPS
Public Filings required under any law, rule or regulation. FIS will authorize
its auditors to make available to LPS and its auditors both the personnel who
performed, or are performing, the annual audit of FIS and work papers related to
the annual audit of FIS, in all cases within a reasonable time prior to the
opinion date of LPS’s auditors, so that such auditors are able to perform the
procedures they consider necessary within sufficient time to enable LPS to meet
a reasonable timetable for the release of the related audited financial
statements. If and to the extent requested by LPS, FIS will diligently and
promptly review all drafts of such LPS Public Filings and prepare in a diligent
and timely fashion any portion of such LPS Public Filing pertaining to FIS.
Prior to any printing or public release of any LPS Public Filing, an appropriate
executive officer of FIS will, if requested by LPS, certify on behalf of FIS
that the information relating to FIS or any FIS Subsidiary in such LPS Public
Filing is accurate, true, complete and correct in all material respects. Prior
to the release or filing thereof, LPS will provide FIS with a draft of any
portion of an LPS Public Filing containing information relating to FIS or any
FIS Subsidiary and will give FIS an opportunity to review such information and
comment thereon; provided that LPS will determine in its sole and absolute
discretion the final form and content of all LPS Public Filings.
     SECTION 4.2. Restrictions on Disclosure of Information.
     (a) Generally. Without limiting any rights or obligations under any other
existing or future agreement between the Parties and/or any other members of
their respective Groups relating to confidentiality, until the third anniversary
of the Distribution Date, each Party will, and each Party will cause its
respective Group members and its Representatives to, hold in confidence, with at
least the same degree of care that applies to FIS’s confidential and proprietary
information pursuant to its confidentiality policies in effect as of the Asset
Contribution Date, all confidential and proprietary information concerning the
other Group that is either in its possession as of the Distribution Date or
furnished by the other Group or its respective Representatives at any time
pursuant to this Agreement, any Ancillary Agreement or the transactions
contemplated hereby or thereby. Notwithstanding the foregoing, each Party, its
respective Group members and its Representatives may disclose such information
to the extent that such Party can demonstrate that such information is or was
(i) in the public domain other than by the breach of this Agreement or by breach
of any other agreement between or among the Parties and/or any of their
respective Group members relating to confidentiality, or (ii) lawfully acquired
from a third Person on a non-confidential basis or independently developed by,
or on behalf of, such Party by Persons who do not have access to any such
information. Each Party will maintain, and will cause its respective Group
members and Representatives to maintain, policies and procedures, and develop
such further policies and procedures as will from time to time become necessary
or appropriate, to ensure compliance with this Section 4.2.

xiv



--------------------------------------------------------------------------------



 



     (b) Disclosure of Third Person Information. Each Party acknowledges that it
and other members of its Group may have in its or their possession confidential
or proprietary information of third Persons that was received under a
confidentiality or non-disclosure agreement between such third Person and the
other Party. Each Party will, and will cause its respective Group members and
its Representatives to, hold in strict confidence the confidential and
proprietary information of third Persons to which any member of such Party’s
Group has access, in accordance with the terms of any agreements entered into
between such third Person and the other Party or a member of the other Party’s
Group.
     (c) Legally Required Disclosure of Information. If either Party or any of
its respective Group members or Representatives becomes legally required to
disclose any information (the “Disclosing Party”) that it is otherwise obligated
to hold in strict confidence pursuant to Sections 4.2(a) or 4.2(b), such Party
will promptly notify the other Party (the “Owning Party”) and will use all
commercially reasonable efforts to cooperate with the Owning Party so that the
Owning Party may seek a protective order or other appropriate remedy and/or
waive compliance with this Section 4.2. All expenses reasonably incurred by the
Disclosing Party in seeking a protective order or other remedy will be borne by
the Owning Party. If such protective order or other remedy is not obtained, or
if the Owning Party waives compliance with this Section 4.2, the Disclosing
Party will (a) disclose only that portion of the information which its legal
counsel advises it is compelled to disclose or otherwise stand liable for
contempt or suffer other similar significant corporate censure or penalty,
(b) use all commercially reasonable efforts to obtain reliable assurance
requested by the Owning Party that confidential treatment will be accorded such
information, and (c) promptly provide the Owning Party with a copy of the
information so disclosed, in the same form and format so disclosed, together
with a list of all Persons to whom such information was disclosed.
          SECTION 4.3. Record Retention. LPS will, and will cause each LPS
Subsidiary to, adopt and comply with a record retention policy with respect to
information owned by or in the possession of LPS or any LPS Subsidiary and which
is created prior to the Asset Contribution Date. FIS will, and FIS will cause
each of its Subsidiaries to, comply with the FIS record retention policy with
respect to information owned by or in the possession of FIS or any FIS
Subsidiary and which is created prior to the Asset Contribution Date. Each Party
will, at its sole cost and expense, preserve and retain all information in its
respective possession or control that the other Party has the right to access
pursuant to Section 4.1, or that it is otherwise required to preserve and
retain, for such period as is required in accordance with such record retention
policy or for any longer period as may be required by (a) any Government Entity,
(b) as a result of or otherwise relating to any litigation matter,
(c) applicable law, or (d) any agreement relating hereto or executed in
connection with the Agreement (as applicable, the “Retention Period”). If either
Party wishes to dispose of any information which it is obligated to retain under
this Section 4.3 prior to the expiration of the Retention Period, then that
Party will first provide 45 days’ written notice to the other Party, and the
other Party will have the right, at its option and expense, upon prior written
notice within such 45-day period, to take possession of such information within
90 days after the date of the notice provided by the disposing Party pursuant to
this Section 4.3. Written notice of intent to dispose of such information will
include

xv



--------------------------------------------------------------------------------



 



a description of the information in detail sufficient to allow the other Party
to reasonably assess its potential need to retain such materials.
          SECTION 4.4. Production of Witnesses. Each Party will use commercially
reasonable efforts, and will cause each of its respective Subsidiaries to use
commercially reasonable efforts, to make available to each other, upon written
request, its past and present Representatives as witnesses to the extent that
any such Representatives may reasonably be required in connection with any
legal, administrative or other proceedings in which the requesting Party may
from time to time be involved. Each Party providing access to witnesses or
information to the other Party pursuant to this Section 4.4 will be entitled to
receive from the receiving Party, upon the presentation of invoices therefor,
payment for all reasonable, out-of-pocket costs and expenses (excluding
allocated compensation and overhead expenses) as may be reasonably incurred in
providing such witnesses or information.
          SECTION 4.5. Other Agreements Regarding Access to Information. The
rights and obligations of the Parties under this Article IV are subject to any
specific limitations, qualifications or additional provisions on the sharing,
exchange or confidential treatment of information set forth in this Agreement or
any Ancillary Agreement.
ARTICLE V
ADDITIONAL AGREEMENTS
          SECTION 5.1. Performance. FIS will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
in this Agreement or in any Ancillary Agreement to be performed by any member of
the FIS Group. LPS will cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement or in any Ancillary Agreement to be performed by any member of the LPS
Group. Each Party further agrees that it will cause its other Group members not
to take any action or fail to take any action inconsistent with such Party’s
obligations under this Agreement or any Ancillary Agreement.
          SECTION 5.2. Insurance Matters.
     (a) Interim Coverage from FNF for the period prior to November 9, 2006.
Until November 9, 2012, FIS shall use its reasonable best efforts to (i) cause
FNF to maintain all policies of insurance in effect on the Distribution Date
relating to directors and officers liability coverage for FIS, its Subsidiaries
(including LPS and its Subsidiaries as of the Distribution Date) and their
respective directors and officers for the period prior to November 9, 2006 (the
“FNF Policy”), and (ii) if applicable, assist LPS and its Subsidiaries and their
respective directors and officers in the making claims under the FNF Policy.
     (b) Interim Coverage for the period after November 9, 2006 and prior to the
Distribution Date. FIS agrees that:

xvi



--------------------------------------------------------------------------------



 



     (i) until June 30, 2014, it shall use its reasonable best efforts to
(x) maintain all policies of insurance it has in effect on the Distribution Date
relating to directors and officers liability coverage for FIS, its Subsidiaries
(including LPS and its Subsidiaries as of the Distribution Date) and their
respective directors and officers (including any director or officer of LPS or
any subsidiary of LPS acting in his or her capacity as such) generally for the
period commencing November 9, 2006 until the Distribution Date (the “D&O Tail
Policy”), and (y) enable LPS and its Subsidiaries and, to the extent applicable,
their respective directors and officers, to benefit from the coverage
thereunder, and
     (ii) until June 30, 2011, it shall use its reasonable best efforts to
(x) maintain all policies of insurance it has in effect on the Distribution Date
relating to fiduciary liability and employment practices liability coverage for
FIS, its Subsidiaries (including LPS and its Subsidiaries as of the Distribution
Date) and their respective directors and officers (including any director or
officer of LPS or any subsidiary of LPS acting in his or her capacity as such)
generally for the period commencing November 9, 2006 until the Distribution Date
(the “Fiduciary and EP Tail Policy”; and together with the D&O Policy,
collectively, the “FIS Policies”), and (ii) enable LPS and its Subsidiaries and,
to the extent applicable, their respective directors and officers, to benefit
from the coverage thereunder.
Until June 30, 2014 in the case of the FIS D&O Policy, and until June 30, 2011
in the case of the Fiduciary and EP Policy, FIS shall use its reasonable best
efforts to cause the FIS Policies to (i) continue to provide coverage
substantially the same as that provided under the policy as in effect on the
Distribution Date (the “Existing Insurance”), (ii) be issued by an insurer that
has a claims-paying rating at least equal to that of the issuer of the Existing
Insurance, and (iii) be on terms and subject to conditions that are no less
advantageous to LPS than the Existing Insurance to the extent commercially
available. Prior to June 30, 2014 in the case of the FIS D&O Policy, and prior
to June 30, 2011 in the case of the Fiduciary and EP Policy, FIS shall not
(x) terminate or materially change the terms of such FIS Policy without LPS’s
prior written consent (which shall not be unreasonably withheld), or (y) take
any action that would disadvantage the ability of LPS, its Subsidiaries or their
respective directors and officers to recover under the FIS Policies, as compared
to other persons who benefit from coverage including FIS’s directors, officers
and employees.
          (c) Payments and Reimbursements.
     (i) LPS will promptly pay or reimburse FIS for (i) LPS’s pro rata shares of
the amounts paid by FIS to FNF with respect to the coverage provided by the FNF
Policy, allocated by FIS to LPS in accordance with FIS’s customary allocation
methodology (or such other method as shall be agreed by the Parties), and
(ii) FIS’s premiums and other costs and expenses associated with the coverage
provided by the FIS Policies that are allocable by FIS to LPS and its
Subsidiaries in accordance with FIS’s customary allocation methodology (or such
other

xvii



--------------------------------------------------------------------------------



 



method as shall be agreed by the Parties). All payments and reimbursements by
LPS pursuant to this Section 5.2 will be made promptly but in any event within
30 days after LPS’s receipt of an invoice therefor from FIS.
     (ii) If it appears possible that pending or potential claims by FIS or by
its Subsidiaries, or their respective directors, officers or employees, or by
any other person, would exceed the limits of the applicable FIS Policy, the
Parties shall negotiate in good faith a fair allocation of such limits or other
appropriate resolution, consistent with the customary allocation methodology
utilized by FIS with respect to the premiums, costs and expenses (or such other
method as shall be agreed by the Parties). Similarly, if it appears possible
that one or more individual claims involving both of FIS and LPS, or their
respective Subsidiaries, or their respective directors, officers or employees,
would apply against a single deductible, the Parties shall negotiate in good
faith a fair allocation of such deductible, consistent with the customary
allocation methodology utilized by FIS with respect to the premiums, costs and
expenses (or such other method as shall be agreed by the Parties).
     (d) Review of Policies. LPS, its Subsidiaries and each of their directors
and officers may review such policies upon request. FIS agrees to cooperate with
and assist LPS in LPS’ efforts to obtain directors’, officers’ and other
insurance coverage after the termination of coverage under FIS’s policies.
     (e) Historical Loss Data. FIS will also provide LPS with access, upon
written request, to historical insurance loss information relating to the
Transferred Business and any other information relating to FIS’s historic
insurance program with respect to the Transferred Business. Any such information
provided to LPS pursuant to this provision will also be subject to the
provisions of Section 4.2.
          SECTION 5.3. Reasonable Best Efforts. Upon the terms and subject to
the conditions and other agreements set forth in this Agreement, each of the
Parties agrees to use its reasonable best efforts to take, or cause to be taken,
all actions, and to do, or cause to be done, and to assist and cooperate with
the other Party in doing, all things necessary, proper or advisable to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Agreement.
          SECTION 5.4. Public Announcements. LPS and FIS shall consult with each
other before issuing, and provide each other with the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement, and shall not issue any such press
release or make any such public statement prior to such consultation, except as
may be required by applicable law, court process or by obligations pursuant to
any listing agreement with any national securities exchange (in which case the
Party subject to such obligations shall advise the other Party of such
requirement).

xviii



--------------------------------------------------------------------------------



 



          SECTION 5.5. Related Party Agreements.
     (a) LPS and FIS shall, and shall cause their respective Subsidiaries (as
applicable) to enter into the agreements listed on Schedule 5.5 (the “Related
Party Agreements”), which shall be effective at or prior to the Spin-off.
     (b) At or prior to the Spin-off, LPS and FIS shall enter into the Tax
Disaffiliation Agreement and the Employee Matters Agreement.
          SECTION 5.6. Intercompany Obligations. All outstanding principal and
interest owing between FIS or any member of the FIS Group, on the one hand, and
LPS or any member of the LPS Group, on the other hand, under any intercompany
obligations as of the Distribution Date shall be repaid in accordance with
Schedule 5.6.
          SECTION 5.7. Tax Matters. As a condition to FIS’s obligation to effect
the Spin-off and Debt Exchange, FIS shall have received an opinion of its
special tax adviser, Deloitte Tax LLP, in substance and form reasonably
satisfactory to FIS, dated as of the Distribution Date, to the effect that,
taking into account any private letter ruling the Internal Revenue Service
issues FIS regarding the Asset Contribution in exchange for LPS Shares and LPS
Notes and the assumption by LPS of the Assumed Liabilities, the Debt Exchange
and the Spin-off that is in full force and effect as of the Distribution Date:
(i) the Asset Contribution in exchange for LPS Shares and LPS Notes and the
assumption by LPS of the Assumed Liabilities will qualify as a reorganization
within the meaning of Section 368(a) of the Code (taking into account the
Spin-off) in which no gain or loss is recognized either to FIS or to LPS;
(ii) the Spin-off will qualify as a transaction in which no gain or loss is
recognized either to FIS or to its stockholders in accordance with Section 355
and related provisions of the Code (including section 361(c) of the Code); and
(iii) the Debt Exchange will qualify under section 361 of the Code as a
transaction in which no gain or loss is recognized to FIS.
ARTICLE VI
TRANSITION LICENSE OF CERTAIN INTELLECTUAL PROPERTY
          SECTION 6.1. Grant of Transition License for Use of Certain FIS Marks.
     (a) Grant of License. Subject to the terms, conditions and limitations
contained herein, FIS on its own behalf and on behalf of all of its
Subsidiaries, hereby grants to LPS and its Subsidiaries a non-exclusive,
worldwide, revocable, royalty-free license, to use, display and reproduce
(i) the name “Fidelity National Information Services” and (ii) FIS’s logos and
service marks (collectively, the “FIS Marks”), effective until the first
anniversary of the Distribution Date (such first anniversary date being the
“Transition License Expiration Date”) and otherwise terminable as provided in
Section 6.5.
     (b) License Restrictions and Limitations. The Parties acknowledge that the
purpose of the license granted pursuant to this Section 6.1 is intended only to
permit LPS’s use of the FIS Marks during the transition period immediately after
the

xix



--------------------------------------------------------------------------------



 



consummation of the Asset Contribution and the Spin-off, so that LPS can
undertake an orderly changeover from use of the FIS Marks to use of marks, logos
and other intellectual property owned by LPS (or by Persons other than FIS). As
a result, until the Transition License Expiration Date, LPS’s use of the FIS
Marks is limited to incidental, non-substantive use, such as use by LPS of
previously-available corporate materials, stationary, bags, umbrellas, shirts
and other corporate memorabilia and paraphernalia bearing the “Fidelity National
Information Services” name and/or its logos and service marks or the names,
logos and service marks of members of the FIS Group. In no event shall (i) LPS
create, reproduce or arrange for the creation or reproduction of any of the FIS
Marks, or (ii) LPS use the FIS Marks in any advertising or marketing materials.
LPS shall use its commercially reasonable efforts to terminate its use of the
FIS Marks as soon as reasonably possible, provided that LPS shall not be
obligated to expend monies to revise or reprint corporate incidentals that bear
any of the FIS Marks, such as corporate shirts, coasters, bags, etc.
     (c) Quality Control. (i) LPS and each sublicensee of an FIS Mark hereunder
shall assure that the nature and quality of products and services that use any
of the FIS Marks will meet or exceed all applicable governmental and regulatory
standards and requirements and initially shall be of a high quality consistent
with the quality of the products and services of FIS prior to the Asset
Contribution Date. FIS may from time to time request, and LPS agrees to
reasonably provide, samples of materials and other information regarding LPS’s
use of the FIS Marks, which samples shall be used only for the purpose of
verifying LPS’s compliance with quality control. The Parties shall mutually
agree upon other guidelines for reasonable usage of the FIS Marks by LPS and LPS
shall comply therewith. All goodwill arising from its use of the FIS Marks shall
inure solely to the benefit of FIS, and neither before nor after the Transition
License Expiration Date shall LPS or any sublicensee assert any claim to such
goodwill. Additionally, LPS, for itself and for each of its sublicensees, agrees
not to take any action that would be detrimental to the goodwill associated with
the FIS Marks. If FIS shall give written notice to LPS of its material failure
(or the material failure of any of its sublicensees) to maintain or observe the
requisite quality controls set forth above and if, within sixty (60) days of
LPS’s receipt of such notice, (i) the failure has not been cured or (ii) a
reasonable plan of cure has not been presented by LPS to FIS, and LPS (or
sublicensee) has not begun to implement such plan, then FIS may suspend all
rights for use of the FIS Marks by LPS or sublicensee until such time as such
failure is cured. If a plan of cure is implemented and has not resulted in a
cure within six (6) months of notice of material failure, the license of the FIS
Marks to such user shall terminate. If a license is so terminated, LPS may not
issue a new sublicense for any FIS Mark to such sublicensee without prior
written consent of FIS.
     (d) Sublicense Limitations. The license granted by FIS to LPS pursuant to
this Article VI is subject to the right of sublicense (without further consent
from FIS) in accordance with the following limitations:
     (i) Sublicenses may be granted hereunder by LPS solely to members of the
LPS Group, effective upon written notice to FIS, which notice discloses the

xx



--------------------------------------------------------------------------------



 



name and address of the sublicensee, and effective only for so long as such
sublicensee is a member of the LPS Group.
     (ii) In the event that LPS sublicenses to a sublicensee, LPS agrees to
impose on each of its sublicensees obligations to comply with the terms of this
Article VI, including without limitation, obligations regarding confidentiality
and shall not permit any sublicensee to grant further sublicenses without the
prior written approval of FIS.
     (iii) LPS (A) shall be and remain liable to FIS for each sublicensee and
any breach of the terms of the applicable sublicense and the terms of this
Article VI and (B) shall use its commercially reasonable best efforts to
minimize any damage (current and prospective) done to FIS as a result of any
such breach.
     (e) Inconsistency with Related Party Agreements. In the event of a conflict
or inconsistency between the terms of this Article VI and any other Related
Party Agreement concerning or implicating the licensing of the FIS Marks, the
terms of this Article VI will govern.
          SECTION 6.2. Alterations and Variations. LPS shall not remove, obscure
or materially vary (or permit its sublicensees to remove, obscure or materially
vary) any of the FIS Marks.
          SECTION 6.3. Ownership. For clarification purposes, all FIS Marks
shall at all times be exclusively owned, as between the Parties, by FIS, and the
entities within the LPS Group shall have no rights, title or interest therein,
other than the rights set forth in this Article VI. Nothing contained herein
shall preclude or limit FIS’s ability to sell or otherwise encumber, or cause to
sell or be encumbered, any of the FIS Marks, subject, however, to the license
granted hereunder.
          SECTION 6.4. Enforcement; Infringement. Each Party will notify the
other Party promptly of any acts of infringement or unfair competition with
respect to any of the FIS Marks of which a Party or any sublicensee of that
Party becomes aware or obtains actual knowledge alleging in writing that the FIS
Marks or its use infringes the rights of a third party or constitutes unfair
competition. In such event, the Parties will cooperate and cause their
applicable sublicensees to cooperate, at each Party’s own expense, with the
other Party to defend or prosecute the claim. All costs and expenses of
defending or prosecuting any such action or proceeding, together with any
recovery therefrom, will be borne by and accrue to the applicable Party or
sublicensee that is party to the action or proceeding.
          SECTION 6.5. Termination Prior to the Transition License Expiration
Date.
     (a) Termination as a result of Disaffiliation. In the event of a Change of
Control of LPS, the license granted pursuant to Section 6.1 shall terminate,
subject to the transition period described in Section 6.5(c). If a member of the
LPS Group ceases to be a member of the LPS Group, then (x) all sublicenses from
LPS to such member granted pursuant to LPS’s rights under this Article VI shall
terminate, subject to the transition period described in Section 6.5(c).

xxi



--------------------------------------------------------------------------------



 



     (b) Termination for Insolvency. In the event that:
     (i) LPS or, if applicable, an LPS Subsidiary to which a sublicense
hereunder has been granted, shall admit in writing its inability to, or be
generally unable to, pay its debts as such debts become due; or
     (ii) LPS or, if applicable, an LPS Subsidiary to which a sublicense
hereunder has been granted, shall (1) apply for or consent to the appointment
of, or the taking of possession by, a receiver, custodian, trustee, examiner or
liquidator of itself or of all or a substantial part of its property or assets,
(2) make a general assignment for the benefit of its creditors, (3) commence a
voluntary case under the Bankruptcy Code, (4) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
liquidation, dissolution, arrangement or winding up, or composition or
readjustment of debts, (5) fail to controvert in a timely and appropriate
manner, or acquiesce in writing to, any petition filed against it in an
involuntary case under the Bankruptcy Code or (6) take any corporate,
partnership or other action for the purpose of effecting any of the foregoing;
or
     (iii) a proceeding or case shall be commenced, without the application or
consent of LPS or, if applicable, an LPS subsidiary to which a sublicense
hereunder has been granted, in any court of competent jurisdiction, seeking
(1) its reorganization, liquidation, dissolution, arrangement or winding-up, or
the composition or readjustment of its debts under the Bankruptcy Code, (2) the
appointment of a receiver, custodian, trustee, examiner, liquidator or the like
of such Party, or, if applicable, of such subsidiary, or of all or any
substantial part of its property or assets under the Bankruptcy Code or
(3) similar relief in respect of such Party or, if applicable, such subsidiary
under any law relating to bankruptcy, insolvency, reorganization, winding up, or
composition or adjustment of debts, and such proceeding or case shall continue
undismissed, or an order, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
sixty (60) days or more days; or
     (iv) an order for relief against LPS shall be entered in an involuntary
case under the Bankruptcy Code, which shall continue in effect for a period of
sixty (60) days or more;
then FIS may, by giving notice thereof to LPS, terminate the license granted
under this Article VI, and such termination shall become effective as of the
date specified in such termination notice; provided that where the conditions of
this Section 6.5 are met only as to an LPS Subsidiary to which a sublicense
hereunder has been granted, then FIS’s rights of termination are limited only to
such LPS Subsidiary.
     (c) Transition Upon Termination. Upon any termination or expiration of any
licenses or sublicenses for the FIS Marks granted under this Article VI, LPS
shall, and shall cause its applicable sublicensees to, promptly cease all use of
the applicable FIS Marks; provided that in the event of a Change of Control of
LPS, then (i) LPS shall

xxii



--------------------------------------------------------------------------------



 



promptly provide to FIS written notice of the Change of Control, and
(ii) whether or not such notice is so provided by LPS, FIS may, by written
notice to LPS, terminate all licenses and sublicenses of FIS Marks hereunder,
with such termination to be effective at the end of a transition period of three
(3) months from the date of such notice (but not later than the Transition
License Expiration Date), and upon such termination, LPS shall have ceased and
shall have caused its sublicensees to cease, all use of the applicable FIS
Marks.
     (d) Abandonment. If FIS or a transferee intends to abandon all use of all
marks containing the word “Fidelity National Information Services”, FIS or such
transferee shall provide written notice to LPS of its intention to abandon such
marks and LPS will have a right to make an offer for the assignment of such
marks and FIS will negotiate in good faith, solely with LPS, for the subsequent
thirty (30) days, to conclude a mutually satisfactory transaction with respect
to such assignment. If, at any time after providing such notice of its intention
to abandon such marks, FIS or a transferee proposes to assign such marks, or any
significant subset thereof, to a Person not affiliated with FIS or such
transferee, LPS shall be extended a right of first refusal to acquire any
transferable rights that FIS may have in such marks, which right shall be for a
thirty (30) day period from the date of receipt of written notice of such
proposal to assign such marks. If prior to expiration of the 30 day period, LPS
has not provided written notice to FIS of its agreement to exercise such right,
FIS or a transferee may offer or assign such Marks to any other Person.
     (e) Transition License Survival. The terms of Sections 3.2, 6.3, 6.5, 6.6,
7.5, and Article VIII shall survive expiration or termination of this Article VI
or any licenses or sublicenses granted under this Article VI.
          SECTION 6.6. Unauthorized Use. LPS shall and shall cause its
sublicensees to: (1) notify FIS promptly of any unauthorized possession, use, or
knowledge (collectively, “Unauthorized Access”) of any of the FIS Marks by any
Person which shall become known to LPS, (2) promptly furnish to FIS full details
of the Unauthorized Access and use reasonable efforts to assist FIS in
investigating or preventing the reoccurrence of any Unauthorized Access, (3)
cooperate with FIS in any litigation and investigation against third parties
deemed necessary by FIS to protect its proprietary rights, and (4) promptly take
affirmative action to prevent a reoccurrence of any such Unauthorized Access.
ARTICLE VII
INDEMNIFICATION
          SECTION 7.1. Indemnification by LPS. Without limiting the obligations
of LPS under the Assumption Agreement, LPS will indemnify, defend and hold
harmless FIS, each member of the FIS Group, each of their respective past,
present and future Representatives, and each of their respective successors and
assigns (collectively, the “FIS Indemnified Parties”) from and against any and
all Indemnifiable Losses incurred or suffered by the FIS Indemnified Parties
arising or resulting from the following, whether, except as set forth below,
such Indemnifiable Losses arise or accrue prior to, on or following the Asset
Contribution Date:

xxiii



--------------------------------------------------------------------------------



 



     (a) (i) the ownership or operation of the assets or properties, or the
operations or conduct, of the Transferred Business or any other business of the
LPS Group, whether arising before or after the Asset Contribution Date,
including without limitation any liabilities arising out of or in connection
with the employment agreements with any of the Transferred Employees and
(ii) the liabilities described on Schedule 7.1(a);
     (b) without limiting clause (a), any guarantee, indemnification obligation,
surety bond or other credit support arrangement by FIS or any of its Affiliates
for the benefit of LPS or any of LPS’s Affiliates or for the benefit of the
Transferred Business, subject to any limitations on liability in such agreement;
     (c) any untrue statement of, or omission to state, a material fact in the
FIS Public Filings to the extent it was as a result of information that LPS
furnished to FIS, if such statement or omission was made or occurred after the
Asset Contribution Date; and
     (d) any untrue statement of, or omission to state, a material fact in any
LPS Public Filing, except to the extent the statement was made or omitted in
reliance upon information provided to LPS by FIS expressly for use in any such
LPS Public Filing, or information relating to and provided by any underwriter
expressly for use in any registration statement or prospectus.
          SECTION 7.2. Indemnification by FIS. FIS will indemnify, defend and
hold harmless each member of the LPS Group, each of their respective past,
present and future Representatives, and each of their respective successors and
assigns (collectively, the “LPS Indemnified Parties”) from and against any and
all Indemnifiable Losses incurred or suffered by the LPS Indemnified Parties
arising or resulting from the following, whether, except as set forth below,
such Indemnifiable Losses arise or accrue prior to, on or following the Asset
Contribution Date:
     (a) the ownership or operation of the assets or properties, or the
operations or conduct, of FIS and all other members of the FIS Group (other than
(i) the Transferred Business or any other business of the LPS Group and (ii) the
liabilities described on Schedule 7.1(a)), whether arising before or after the
Asset Contribution Date;
     (b) any guarantee, indemnification obligation, surety bond or other credit
support arrangement by LPS or any of LPS’s Affiliates for the benefit of FIS or
any of FIS’s Affiliates (other than the Transferred Business), subject to any
limitations on liability in such agreement;
     (c) any untrue statement of, or omission to state, a material fact in the
LPS Public Filings regarding the FIS Group to the extent it was as a result of
information that FIS furnished to LPS or which LPS incorporated by reference
from an FIS Public Filing; and
     (d) any untrue statement of, or omission to state, a material fact in any
FIS Public Filing, except to the extent the statement was made or omitted in
reliance upon information provided to FIS by LPS expressly for use in any such
FIS Public Filing.

xxiv



--------------------------------------------------------------------------------



 



          SECTION 7.3. Claim Procedure.
     (a) Claim Notice. A Party that seeks indemnity under this Article VII (an
“Indemnified Party”) will give written notice (a “Claim Notice”) to the Party
from whom indemnification is sought (an “Indemnifying Party”), whether the
Damages sought arise from matters solely between the Parties or from Third Party
Claims. The Claim Notice must contain (i) a description and, if known, estimated
amount (the “Claimed Amount”) of any Damages incurred or reasonably expected to
be incurred by the Indemnified Party, (ii) a reasonable explanation of the basis
for the Claim Notice to the extent of facts then known by the Indemnified Party,
and (iii) a demand for payment of those Damages. No delay or deficiency on the
part of the Indemnified Party in so notifying the Indemnifying Party will
relieve the Indemnifying Party of any liability or obligation hereunder except
to the extent of any Damages caused by or arising out of such failure.
     (b) Response to Notice of Claim. Within thirty (30) days after delivery of
a Claim Notice, the Indemnifying Party will deliver to the Indemnified Party a
written response in which the Indemnifying Party will either: (i) agree that the
Indemnified Party is entitled to receive all of the Claimed Amount, in which
case the Indemnifying Party will pay the Claimed Amount in accordance with a
payment and distribution method reasonably acceptable to the Indemnified Party;
or (ii) dispute that the Indemnified Party is entitled to receive all or any
portion of the Claimed Amount, in which case, the Parties will resort to the
dispute resolution procedures set forth in Section 8.3.
     (c) Contested Claims. In the event that the Indemnifying Party disputes the
Claimed Amount, as soon as practicable but in no event later than ten
(10) Business Days after the receipt of the notice referenced in
Section 7.3(b)(ii), the Parties will begin the process of resolving the matter
in accordance with the dispute resolution provisions of Section 8.3. Upon
ultimate resolution thereof, the Parties will take such actions as are
reasonably necessary to comply with such resolution.
     (d) Third Party Claims.
     (i) In the event that the Indemnified Party receives notice or otherwise
learns of the assertion by a Person who is not a member of either Group of any
claim or the commencement of any Action or Proceeding (collectively, a
“Third-Party Claim”) with respect to which the Indemnifying Party may be
obligated to provide indemnification under this Article VII, the Indemnified
Party will give written notification to the Indemnifying Party of the
Third-Party Claim. Such notification will be given within five (5) Business Days
after receipt by the Indemnified Party of notice of such Third-Party Claim, will
be accompanied by reasonable supporting documentation submitted by such third
party (to the extent then in the possession of the Indemnified Party) and will
describe in reasonable detail (to the extent known by the Indemnified Party) the
facts constituting the basis for such Third-Party Claim and the amount of the
claimed Damages; provided, however, that no delay or deficiency on the part of
the Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any liability or obligation hereunder except to the extent
of any Damages

xxv



--------------------------------------------------------------------------------



 



caused by or arising out of such failure. Within twenty (20) Business Days after
delivery of such notification, the Indemnifying Party may, upon written notice
thereof to the Indemnified Party, assume control of the defense of such
Third-Party Claim with counsel reasonably satisfactory to the Indemnified Party.
During any period in which the Indemnifying Party has not so assumed control of
such defense, the Indemnified Party will control such defense.
     (ii) The Party not controlling such defense (the “Non-controlling Party”)
may participate therein at its own expense; provided, however, that if the
Indemnifying Party assumes control of such defense and the Indemnified Party
concludes that the Indemnifying Party and the Indemnified Party have conflicting
interests or different defenses available with respect to such Third-Party
Claim, the reasonable fees and expenses of one separate counsel to all
Indemnified Parties will be considered “Damages” for purposes of this Agreement.
The Party controlling such defense (the “Controlling Party”) will keep the
Non-controlling Party reasonably advised of the status of such Third-Party Claim
and the defense thereof and will consider in good faith recommendations made by
the Non-controlling Party with respect thereto. The Non-controlling Party will
furnish the Controlling Party with such information as it may have with respect
to such Third-Party Claim (including copies of any summons, complaint or other
pleading which may have been served on such Party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and will
otherwise cooperate with and assist the Controlling Party in the defense of such
Third-Party Claim.
     (iii) The Indemnifying Party will not agree to any settlement of, or the
entry of any judgment arising from, any such Third-Party Claim without the prior
written consent of the Indemnified Party, which consent will not be unreasonably
withheld or delayed; provided, however, that the consent of the Indemnified
Party will not be required if (A) the Indemnifying Party agrees in writing to
pay any amounts payable pursuant to such settlement or judgment, and (B) such
settlement or judgment includes a full, complete and unconditional release of
the Indemnified Party from further liability. The Indemnified Party will not
agree to any settlement of, or the entry of any judgment arising from, any such
Third-Party Claim without the prior written consent of the Indemnifying Party,
which consent will not be unreasonably withheld or delayed.
          SECTION 7.4. Contribution.
     (a) Relative Fault. If the indemnification provided for in this Article VII
is unavailable to, or insufficient to hold harmless an Indemnified Party under
Section 7.1(c), 7.1(d), 7.2(c) or 7.2(d) hereof in respect of any Indemnifiable
Losses referred to therein, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party as a result of such
Indemnifiable Losses (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the actions which resulted in Indemnifiable
Losses as well as any other relevant equitable considerations. The relative
fault of such

xxvi



--------------------------------------------------------------------------------



 



Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact related to
information supplied by such Indemnifying Party or Indemnified Party, and the
Parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.
     (b) Contribution Generally. The Parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 7.4 were determined
by a pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 7.4(a). The
amount paid or payable by an Indemnified Party as a result of the Indemnifiable
Losses referred to in Section 7.4(a) shall be deemed to include, subject to the
limitations set forth above, any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating any claim or
defending any Action or Proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.
          SECTION 7.5. Limitations.
     (a) Insurance Proceeds; Third Party Coverage. The amount of any Damages for
which indemnification is provided under this Agreement will be net of any
amounts actually recovered by the Indemnified Party from any third Person
(including, without limitation, amounts actually recovered under insurance
policies) with respect to such Damages. Any Indemnifying Party hereunder will be
subrogated to the rights of the Indemnified Party upon payment in full of the
amount of the relevant indemnifiable Damages. An insurer who would otherwise be
obligated to pay any claim will not be relieved of the responsibility with
respect thereto or, solely by virtue of the indemnification provisions hereof,
have any subrogation rights with respect thereto. If any Indemnified Party
recovers an amount from a third Person in respect of Damages for which
indemnification is provided in this Agreement after the full amount of such
indemnifiable Damages has been paid by an Indemnifying Party or after an
Indemnifying Party has made a partial payment of such indemnifiable Damages and
the amount received from the third Person exceeds the remaining unpaid balance
of such indemnifiable Damages, then the Indemnified Party will promptly remit to
the Indemnifying Party the excess (if any) of (X) the sum of the amount
theretofore paid by such Indemnifying Party in respect of such indemnifiable
Damages plus the amount received from the third Person in respect thereof, less
(Y) the full amount of such indemnifiable Damages.
     (b) Other Agreements. Notwithstanding anything to the contrary in
Section 7.1 or Section 7.2, (i) indemnification with respect to Taxes and with
respect to Adverse Consequences from the imposition of Taxes on FIS, LPS or the
FIS stockholders with respect to the Transactions shall be governed exclusively
by the Tax Disaffiliation Agreement, and (ii) to the extent the Employee Matters
Agreement specifically provides indemnification with respect to certain
employee-related Liabilities, the Employee Matters Agreement shall govern with
respect to that indemnification. To the extent

xxvii



--------------------------------------------------------------------------------



 



indemnification is not provided in any Related Party Agreements, the terms of
this Agreement shall govern.
     (c) Certain Damages Not Indemnified. EXCEPT AS OTHERWISE PROVIDED IN
SCHEDULE 7.1(a), NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT OR ANY
RELATED PARTY AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF
ITS GROUP MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL,
CONSEQUENTIAL OR PUNITIVE OR EXEMPLARY DAMAGES OR LOST PROFITS, LOST SAVINGS, OR
LOSS OF BUSINESS, DATA, GOODWILL OR OTHERWISE SUFFERED BY AN INDEMNIFIED PARTY,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN CONNECTION WITH ANY DAMAGES
ARISING HEREUNDER OR THEREUNDER, EXCEPT TO THE EXTENT AN INDEMNIFIED PARTY IS
REQUIRED TO PAY ANY SPECIAL, INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR
PUNITIVE DAMAGES OR LOST PROFITS TO A PERSON WHO IS NOT A MEMBER OF EITHER GROUP
IN CONNECTION WITH A THIRD PARTY CLAIM.
     (d) Successors and Assigns. In the event that LPS or any of its successors
or assigns (i) consolidates or merges into any other Person and is not the
continuing or surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision will be made so
that the successors and assigns of LPS assume the obligations set forth in this
Article VII. In the event that FIS or any of its successors or assigns
(i) consolidates or merges into any other Person and is not the continuing or
surviving corporation or entity of such consolidation or merger or
(ii) transfers or conveys all or substantially all of its properties and assets
to any Person, then, and in each such case, proper provision will be made so
that the successors and assigns of FIS assume the obligations set forth in this
Article VII.
     (e) Payments Made on After-Tax Basis. In calculating any Indemnifiable
Losses, there shall be deducted any Tax benefit actually received by the
applicable Indemnified Party or any Affiliate thereof as a result of such
Indemnifiable Losses, which Tax benefit shall be calculated based on the actual
combined federal and state Tax rate.
ARTICLE VIII
GENERAL PROVISIONS
          SECTION 8.1. Governing Law. The laws of the State of Florida (without
reference to its principles of conflicts of law) govern the construction,
interpretation and other matters arising out of or in connection with this
Agreement (including, for the avoidance of doubt, those claims or disputes
referenced in Section 7.3(d)) and, unless expressly provided therein, each
Ancillary Agreement, and each of the exhibits and schedules hereto and thereto
(whether arising in contract, tort, equity or otherwise).

xxviii



--------------------------------------------------------------------------------



 



          SECTION 8.2. Jurisdiction and Venue; Waiver of Jury Trial. Subject to
Section 8.3, if any Dispute (as defined in Section 8.3) arises out of or in
connection with this Agreement or any Ancillary Agreement or any of the
transactions contemplated hereby, except as expressly contemplated by another
provision of this Agreement or such Ancillary Agreement, the Parties irrevocably
(and the Parties will cause each other member of their respective Group to
irrevocably) (a) consent and submit to the exclusive jurisdiction of federal and
state courts located in Duval County, Florida (a “Jacksonville Court”),
(b) waive any objection to that choice of forum based on venue or to the effect
that the forum is not convenient, and (c) WAIVE TO THE FULLEST EXTENT PERMITTED
BY LAW ANY RIGHT TO TRIAL OR ADJUDICATION BY JURY.
          SECTION 8.3. Dispute Resolution.
     (a) Amicable Resolution. FIS and LPS mutually desire that friendly
collaboration will continue between them. Accordingly, they will try, and they
will cause their respective Subsidiaries to try, to resolve in an amicable
manner all disagreements and misunderstandings connected with their respective
rights and obligations under this Agreement or any Ancillary Agreements,
including any amendments hereto or thereto. In furtherance thereof, in the event
of any dispute or disagreement between FIS or any FIS Subsidiary, on the one
hand, or LPS or any LPS Subsidiary, on the other hand, as to the interpretation
of any provision of this Agreement (including, without limitation, any use of
the FIS Marks) or any agreements related hereto or arising out of the
transactions contemplated by this Agreement, or the performance of obligations
hereunder or thereunder (each a “Dispute”), then unless otherwise expressly
provided in such other agreement, upon written request of either Party, the
matter will be referred for resolution to a steering committee established
pursuant to this Section 8.3(a) (the “Steering Committee”). The Steering
Committee will have two members, one of whom will be appointed by FIS and the
other of whom will be appointed by LPS, and each of whom shall be a senior
executive of the Party appointing the member. The Steering Committee will make a
good faith effort to promptly resolve all Disputes referred to it. Steering
Committee decisions will be unanimous and will be binding on FIS and LPS. If the
Steering Committee does not agree to a resolution of a Dispute within fifteen
(15) days after the reference of the matter to it, the Dispute will be referred
to the Chief Executive Officers of FIS and LPS. If the Chief Executive Officers
do not agree to a resolution of the Dispute within fifteen (15) days after the
reference of the matter to them, then the Parties will be free to exercise the
remedies available to them under applicable law, subject to Sections 8.3(b) and
8.3(c).
     (b) Mediation. In the event any Dispute cannot be resolved in a friendly
manner as set forth in Section 8.3(a), the Parties intend that such Dispute be
resolved by mediation. If the Steering Committee and the Chief Executive
Officers are unable to resolve the Dispute as contemplated by Section 8.3(a),
either FIS or LPS may demand mediation of the Dispute by written notice to the
other in which case the Parties will select a mediator within ten (10) days
after the demand. Neither Party may unreasonably withhold consent to the
selection of the mediator. Each of FIS and LPS will bear its own costs of
mediation but both Parties will share the costs of the mediator equally.

xxix



--------------------------------------------------------------------------------



 



     (c) Arbitration. In the event that the Dispute is not resolved in a
friendly manner as set forth in Section 8.3(a) or through mediation pursuant to
Section 8.3(b), the latter within thirty (30) days of the submission of the
Dispute to mediation, either Party involved in the Dispute may submit the
dispute to binding arbitration pursuant to this Section 8.3(c). All Disputes
submitted to arbitration pursuant to this Section 8.3(c) shall be resolved in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, unless the Parties mutually agree to utilize an alternate set of
rules, in which event all references herein to the American Arbitration
Association shall be deemed modified accordingly. Expedited rules shall apply
regardless of the amount at issue. Arbitration proceedings hereunder may be
initiated by either Party making a written request to the American Arbitration
Association, together with any appropriate filing fee, at the office of the
American Arbitration Association in Orlando, Florida. The arbitration shall be
by a single qualified arbitrator (“Arbitrator”) experienced in the matters at
issue, such Arbitrator to be mutually agreed upon by FIS and LPS. If the parties
fail to agree on an Arbitrator within thirty (30) days after notice of
commencement of arbitration, the American Arbitration Association shall, upon
the request of any Party to the dispute or difference, appoint the Arbitrator.
All arbitration proceedings shall be held in the city of Jacksonville, Florida
in a location to be specified by the Arbitrator (or any place agreed to by the
Parties and the Arbitrator). Any order or determination of the arbitral tribunal
shall be final and binding upon the Parties to the arbitration as to matters
submitted and may be enforced by any Party to the Dispute in any court having
jurisdiction over the subject matter or over either Party. The Parties agree
that the length of time to be provided in any arbitration action to conduct
discovery shall be limited to ninety (90) days, the length of time to conduct
the arbitration hearing shall be limited to ten (10) days (with each Party
having equal time) and that the Arbitrator shall be required to render his or
her decision within thirty (30) days of the completion of the arbitration
hearing. All costs and expenses incurred by the Arbitrator shall be shared
equally by the Parties. Each Party shall bear its own costs and expenses in
connection with any such arbitration proceeding. The use of any alternative
dispute resolution procedures hereunder will not be construed under the
doctrines of laches, waiver or estoppel to affect adversely the rights of either
Party.
     (d) Non-Exclusive Remedy.
     (i) FIS and LPS acknowledge and agree that money damages would not be a
sufficient remedy for any breach of this Agreement by LPS or FIS, misuse of the
FIS Marks by LPS. Accordingly, nothing in this Section 8.3 will prevent either
FIS or LPS from seeking injunctive or similar relief in the event (A) any delay
resulting from efforts to mediate such Dispute could result in serious and
irreparable injury to FIS or LPS, or any of their respective Subsidiaries,
(B) of any actual or threatened breach of any provisions of this Agreement or
(C) that the Dispute relates to, or involves a claim of, actual or threatened
infringement of any of the FIS Marks. All actions for such injunctive or interim
relief shall be brought in a court of competent jurisdiction in accordance with
this Agreement. Such remedy shall not be deemed to be the exclusive remedy for
breach of this Agreement.

xxx



--------------------------------------------------------------------------------



 



     (ii) Nothing in this Section 8.3 will prevent either FIS or LPS from
immediately seeking injunctive or interim relief in the event of any actual or
threatened breach of any confidentiality provisions of this Agreement. If an
arbitral tribunal has not been appointed with respect to any Dispute at the time
of such actual or threatened breach, then either Party may seek such injunctive
or interim relief from any court with jurisdiction over the matter. If an
arbitral tribunal has been appointed with respect to any Dispute at the time of
such actual or threatened breach, then the Parties agree to submit to the
jurisdiction of the state and federal courts of Duval County, Florida, pursuant
to Section 8.2, with respect to such matter.
     (iii) Notwithstanding the provisions of this Section 8.3(d), FIS hereby
agrees that until the second anniversary of the Distribution Date, FIS will not
commence any action in any court of law or equity in any jurisdiction against
LPS or any member of the LPS Group for improper incidental use of the FIS Marks;
provided, however, that this shall not preclude FIS from commencing legal action
(the form and substance of which shall be in the sole discretion of FIS) in the
event that LPS or any sublicense of LPS uses any FIS Mark in any advertising,
marketing or other material commercial manner.
     (e) Commencement of Dispute Resolution Procedure. Notwithstanding anything
to the contrary in this Agreement or any agreements related hereto or arising
out of the transactions contemplated by this Agreement, FIS and LPS are the only
parties entitled to commence a dispute resolution procedure under this
Agreement, whether pursuant to Section 7.3, this Section 8.3 or otherwise, and
each Party will cause its respective Subsidiaries not to commence any dispute
resolution procedure other than through such Party as provided in this
Section 8.3(e).
          SECTION 8.4. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if (i) delivered personally, (ii) sent by a nationally-recognized
overnight courier (providing proof of delivery) or (iii) sent by facsimile or
electronic transmission (including email), provided that receipt of such
facsimile or electronic transmission is immediately confirmed by telephone, in
each case to the Parties at the following addresses, facsimile numbers or email
address (or as shall be specified by like notice):
          (a) if to FIS, to
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Phone: (904) 854-3453
Fax: (904) 357-1005
Attention: General Counsel
email: ron.cook@fnis.com

xxxi



--------------------------------------------------------------------------------



 



          (b) if to LPS, to
Lender Processing Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Phone: (904) 854-8547
Fax: (904) 357-1036
Attention: General Counsel
email: todd.johnson@lpsvcs.com
Any notice, request or other communication given as provided above shall be
deemed given to the receiving Party (i) upon actual receipt, if delivered
personally; (ii) on the next Business Day after deposit with an overnight
courier, if sent by a nationally-recognized overnight courier; or (iii) upon
confirmation of successful transmission if sent by facsimile or email (provided
that if given by facsimile or email, such notice, request or other communication
shall be followed up within one Business Day by dispatch pursuant to one of the
other methods described herein).
          SECTION 8.5. Binding Effect and Assignment. This Agreement and each
Ancillary Agreement is binding upon and enforceable by the Parties and their
respective successors and assigns. This Agreement is for the sole benefit of the
Parties hereto (and their respective successors and assigns) and their
respective Group members and, except for the indemnification rights of the FIS
Indemnified Parties and the LPS Indemnified Parties under this Agreement,
nothing in this Agreement, express or implied, is intended or shall be construed
to confer any legal or equitable rights, remedies or claims in favor of any
Person (including any employee or stockholder of FIS or LPS), other than the
Parties signing this Agreement and their respective Group members.
Notwithstanding anything herein to the contrary, neither Party may assign any of
its rights or delegate any of its obligations under this Agreement (including
without limitation the licenses set forth in Articles VI or VII) or any
Ancillary Agreement in whole or in part without the written consent of the other
Party which consent may be withheld in such Party’s sole and absolute
discretion, and any assignment or attempted assignment in violation of the
foregoing will be null and void. Notwithstanding the preceding sentence and
subject to the requirements of Section 7.5(d), either Party may assign this
Agreement and any Ancillary Agreement in connection with a merger transaction in
which such Party is not the surviving entity or the sale or other transfer of
all or substantially all of its assets.
          SECTION 8.6. Severability. Whenever possible, each provision or
portion of any provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision or portion
of any provision of this Agreement or any Ancillary Agreement is determined to
be invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
not affect any other provision or portion of any provision in such jurisdiction,
and this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision or portion of any
provision had never been contained herein.
          SECTION 8.7. Entire Agreement. This Agreement constitutes the entire
final agreement between the Parties, and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter of this Agreement.

xxxii



--------------------------------------------------------------------------------



 



In the event of any conflict between any provision in this Agreement and any
provision in any Ancillary Agreement pertaining to the subject matter of such
Ancillary Agreement, the specific provisions in such Ancillary Agreement will
control over the provisions in this Agreement.
          SECTION 8.8. Counterparts. The Parties may execute this Agreement in
multiple counterparts, each of which constitutes an original as against the
Party that signed it, and all of which together constitute one agreement. The
signatures of both Parties need not appear on the same counterpart. The delivery
of signed counterparts by facsimile or email transmission that includes a copy
of the sending Party’s signature is as effective as signing and delivering the
counterpart in person.
          SECTION 8.9. Expenses. LPS shall be responsible for all costs
(including third party costs) incurred in connection with the Debt Exchange and
the issuance, syndication and placement of indebtedness of LPS under one or more
credit facilities or bond or indenture facilities. Other than as contemplated by
the preceding sentence and except as otherwise set forth herein or in any
Ancillary Agreement, FIS shall be responsible for all costs (including third
party costs) incurred in connection with this Agreement.
          SECTION 8.10. Amendment. The Parties may amend this Agreement only by
a written agreement signed by each Party to be bound by the amendment and that
identifies itself as an amendment to this Agreement.
          SECTION 8.11. Waiver. The Parties may waive a provision of this
Agreement only by a writing signed by the Party intended to be bound by the
waiver. A Party is not prevented from enforcing any right, remedy or condition
in the Party’s favor because of any course of dealing or failure or delay in
exercising any right or remedy or in requiring satisfaction of any condition,
except to the extent that the Party specifically waives the same in writing. A
written waiver given for one matter or occasion is effective only in that
instance and only for the purpose stated. A waiver once given is not to be
construed as a waiver for any other matter or occasion. Any enumeration of a
Party’s rights and remedies in this Agreement is not intended to be exclusive of
other remedies to which the injured Party may be entitled by law or equity in
case of any breach by the other Party of any provision in this Agreement, and a
Party’s rights and remedies are intended to be cumulative to the extent
permitted by law and include any rights and remedies authorized in law or in
equity.
          SECTION 8.12. Construction of Agreement.
     (a) The captions, titles and headings, and table of contents, included in
this Agreement are for convenience only, and do not affect this Agreement’s
construction or interpretation. The Exhibits and the Schedules to this Agreement
that are specifically referred to herein are a part of this Agreement as if
fully set forth herein. When a reference is made in this Agreement to an Article
or a Section, exhibit or schedule, such reference will be to an Article or
Section of, or an exhibit or schedule to, this Agreement unless otherwise
indicated.
     (b) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Party under any rule of construction, and no Party shall
be

xxxiii



--------------------------------------------------------------------------------



 



considered the draftsman. The Parties acknowledge and agree that this Agreement
has been reviewed, negotiated, and accepted by both Parties and their attorneys
and shall be construed and interpreted according to the ordinary meaning of the
words used so as fairly to accomplish the purposes and intentions of both
Parties hereto.
          SECTION 8.13. Transition License General Terms.
     (a) Relationship of the Parties. It is expressly understood and agreed that
FIS and LPS are not partners or joint venturers, and nothing contained herein,
including without limitation Article VI, is intended to create an agency
relationship or a partnership or joint venture with respect to rights granted
herein. With respect to Article VI, neither Party is an agent of the other and
neither Party has any authority to represent or bind the other Party as to any
matters, except as authorized herein or in writing by such other Party from time
to time. As between the Parties, each Party shall be responsible for payment of
compensation to its employees and those of its subsidiaries, for any injury to
them in the course of their employment, and for withholding or payment of all
federal, state and local taxes or contributions imposed or required under
unemployment insurance, social security and income tax laws with respect to such
persons.
     (b) Title 11. The license to the FIS Marks granted pursuant to Article VI
is, for all purposes of Section 365(n) of Title 11 of the United States Code
(“Title 11”) and to the fullest extent permitted by law, licenses of rights to
“intellectual property” as defined in Title 11. The Parties agree that the
licensee of any rights under Article VI shall retain and may fully exercise all
of its applicable rights and elections under Title 11.
     (c) UN Convention Disclaimed. The United Nations Convention on Contracts
for the International Sale of Goods is specifically excluded from application to
the provisions of Article VI.
     (d) Effectiveness. Notwithstanding the date hereof, the licenses granted by
Article VI shall become effective as of the date and time that the Distribution
occurs.
          SECTION 8.14. Termination. This Agreement may be terminated only by
mutual consent of both FIS and LPS.
[signature page follows]

xxxiv



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, FIS and LPS have caused this Agreement to be signed by
their respective officers thereunto duly authorized, all as of the date first
written above.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By /s/ Lee A. Kennedy            Lee A. Kennedy           President and
Chief Executive Officer        LENDER PROCESSING SERVICES, INC.
      By /s/ Jeffrey S. Carbiener            Jeffrey S. Carbiener     
     President and Chief Executive Officer     

xxxv



--------------------------------------------------------------------------------



 



Exhibit A
to the Contribution and Distribution Agreement
Form of LPS Term A Notes
[No documentation was prepared per agreement between the parties since the
indebtedness was not represented by promissory notes and was immediately
exchanged for a like amount of FIS’s existing Tranche B Term Loans issued under
the FIS 2007 Credit Agreement pursuant to the Debt Exchange.]

i



--------------------------------------------------------------------------------



 



Exhibit B
to the Contribution and Distribution Agreement
Form of LPS Term B Notes
[No documentation was prepared per agreement between the parties since the
indebtedness was not represented by promissory notes and was immediately
exchanged for a like amount of FIS’s existing Tranche B Term Loans issued under
the FIS 2007 Credit Agreement pursuant to the Debt Exchange.]

ii



--------------------------------------------------------------------------------



 



Exhibit C
to the Contribution and Distribution Agreement
Form of LPS Bond Indebtedness
[FACE OF NOTE]
Lender Processing Services, Inc.
8.125% Senior Note Due 2016

             
 
  [CUSIP] [CINS]    
 
           
 
           
No.
        $  
 
           

     Lender Processing Services, Inc., a Delaware corporation (the “Company”,
which term includes any successor under the Indenture hereinafter referred to),
for value received, promises to pay to ___________, or its registered assigns,
the principal sum of ________DOLLARS ($________) or such other amount as
indicated on the Schedule of Exchange of Notes attached hereto on July 1, 2016.
     Interest Rate: 8.125% per annum.
     Interest Payment Dates: January 1 and July 1, commencing January 1, 2009.
     Regular Record Dates: June 15 and December 15.
     Reference is hereby made to the further provisions of this Note set forth
on the reverse hereof, which will for all purposes have the same effect as if
set forth at this place.

iii



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Note to be signed manually
or by facsimile by its duly authorized officers.

          Date:  Lender Processing Services, Inc.
      By:           Name:           Title:      

iv



--------------------------------------------------------------------------------



 



         

(Form of Trustee’s Certificate of Authentication)
     This is one of the 8.125% Senior Notes Due 2016 described in the Indenture
referred to in this Note.

           

U.S. Bank National Association
     Corporate Trust Services
     as Trustee
      By:           Authorized Signatory             

v



--------------------------------------------------------------------------------



 



[REVERSE SIDE OF NOTE]
Lender Processing Services, Inc.
8.125% Senior Note Due 2016

1.   Principal and Interest.

     The Company promises to pay the principal of this Note on July 1, 2016.
     The Company promises to pay interest on the principal amount of this Note
on each interest payment date, as set forth on the face of this Note, at the
rate of 8.125% per annum (subject to adjustment as provided below).
     Interest will be payable semiannually (to the holders of record of the
Notes at the close of business on the June 15 or December 15 immediately
preceding the interest payment date) on each interest payment date, commencing
January 1, 2009.
     The Holder of this Note is entitled to the benefits of the Registration
Rights Agreement, dated July 2, 2008, between the Company and the Initial
Purchasers named therein (the “Registration Rights Agreement”). In the event
that the Exchange Offer is not completed (or, if required, the Shelf
Registration Statement (as defined in the Registration Rights Agreement) is not
declared effective) on or before the date that is the 210th day after the Issue
Date (the “Effectiveness Deadline”), the interest rate on this Note will
increase by a rate of 0.25% per annum (which rate will be increased by an
additional 0.25% per annum for each subsequent 90-day period that such
additional interest continues to accrue, provide that the rate at which such
additional interest accrues may in no event exceed 1.0% per annum) until the
Exchange Offer is completed or the Shelf Registration Statement is declared
effective by the SEC.
     Interest on this Note will accrue from the most recent date to which
interest has been paid on this Note or the Note surrendered in exchange for this
Note (or, if there is no existing default in the payment of interest and if this
Note is authenticated between a regular record date and the next interest
payment date, from such interest payment date) or, if no interest has been paid,
from the Issue Date. Interest will be computed in the basis of a 360-day year of
twelve 30-day months.
     The Company will pay interest on overdue principal, premium, if any, and
interest at a rate per annum that is 1% in excess of 8.125%. Interest not paid
when due and any interest on principal, premium or interest not paid when due
will be paid to the Persons that are Holders on a special record date, which
will be the 15th day preceding the date fixed by the Company for the payment of
such interest, whether or not such day is a Business Day. At least 15 days
before a

vi



--------------------------------------------------------------------------------



 



special record date, the Company will send to each Holder and to the Trustee a
notice that sets forth the special record date, the payment date and the amount
of interest to be paid.

2.   Indentures; Note Guaranty.

     This is one of the Notes issued under an Indenture dated as of July 2, 2008
(as amended from time to time, the “Indenture”), among the Company, the
Guarantors party thereto and U.S. Bank National Association, Corporate Trust
Services, as Trustee. Capitalized terms used herein are used as defined in the
Indenture unless otherwise indicated. The terms of the Notes include those
stated in the Indenture and those made part of the Indenture by reference to the
Trust Indenture Act. The Notes are subject to all such terms, and Holders are
referred to the Indenture and the Trust Indenture Act for a statement of all
such terms. To the extent permitted by applicable law, in the event of any
inconsistency between the terms of this Note and the terms of the Indenture, the
terms of the Indenture will control.
     The Notes are general unsecured obligations of the Company. The Indenture
limits the original aggregate principal amount of the Notes to $375,000,000, but
Additional Notes may be issued pursuant to the Indenture, and the originally
issued Notes and all such Additional Notes vote together for all purposes as a
single class. This Note is guarantied, as set forth in Article 10 of the
Indenture.

3.   Redemption and Repurchase; Discharge Prior to Redemption or Maturity.

     This Note is subject to optional redemption, and may be the subject of an
Offer to Purchase, as further described in the Indenture. There is no sinking
fund or mandatory redemption applicable to this Note.
     If the Company deposits with the Trustee money or U.S. Government
Obligations sufficient to pay the then outstanding principal of, premium, if
any, and accrued interest on the Notes to redemption or maturity, the Company
may in certain circumstances be discharged from the Indenture and the Notes or
may be discharged from certain of its obligations under certain provisions of
the Indenture.

4.   Registered Form; Denominations; Transfer; Exchange.

     The Notes are in registered form without coupons in denominations of $2,000
principal amount and any multiple of $1,000 in excess thereof. A Holder may
register the transfer or exchange of Notes in accordance with the Indenture. The
Trustee may require a Holder to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. Pursuant to the Indenture, there are certain periods during which

vii



--------------------------------------------------------------------------------



 



the Trustee will not be required to issue, register the transfer of or exchange
any Note or certain portions of a Note.

5.   Defaults and Remedies.

     If an Event of Default, as defined in the Indenture, occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the Notes may declare all the Notes to be due and payable. If a bankruptcy or
insolvency default with respect to the Company occurs and is continuing, the
Notes automatically become due and payable. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. The Trustee may
require indemnity satisfactory to it before it enforces the Indenture or the
Notes. Subject to certain limitations, Holders of a majority in principal amount
of the Notes then outstanding may direct the Trustee in its exercise of
remedies.

6.   Amendment and Waiver.

     Subject to certain exceptions, the Indenture and the Notes may be amended,
or default may be waived, with the consent of the Holders of a majority in
principal amount of the outstanding Notes. Without notice to or the consent of
any Holder, the Company and the Trustee may amend or supplement the Indenture or
the Notes to, among other things, cure any ambiguity, defect or inconsistency if
such amendment or supplement does not adversely affect the interests of the
Holders in any material respect.

7.   Authentication.

     This Note is not valid until the Trustee (or Authenticating Agent) signs
the certificate of authentication on the other side of this Note.

8.   Governing Law.

     This Note shall be governed by, and construed in accordance with, the laws
of the State of New York.

9.   Abbreviations.

     Customary abbreviations may be used in the name of a Holder or an assignee,
such as: TEN COM (= tenants in common), TEN ENT (= tenants by the entireties),
JT TEN (= joint tenants with right of survivorship and not as tenants in
common), CUST (= Custodian) and U/G/M/A/ (= Uniform Gifts to Minors Act).
     The Company will furnish a copy of the Indenture to any Holder upon written
request and without charge.

viii



--------------------------------------------------------------------------------



 



[FORM OF TRANSFER NOTICE]
     FOR VALUE RECEIVED the undersigned registered holder hereby sell(s),
assign(s) and transfer(s) unto
Insert Taxpayer Identification No.
 
 
 
Please print or typewrite name and address including zip code of assignee
 
the within Note and all rights thereunder, hereby irrevocably constituting and
appointing
 
attorney to transfer said Note on the books of the Company with full power of
substitution in the premises.

ix



--------------------------------------------------------------------------------



 



[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL
CERTIFICATES BEARING A RESTRICTED LEGEND]
     In connection with any transfer of this Note occurring prior to
___________, the undersigned confirms that such transfer is made without
utilizing any general solicitation or general advertising and further as
follows:
Check One
     o (1) This Note is being transferred to a “qualified institutional buyer”
in compliance with Rule 144A under the Securities Act of 1933, as amended and
certification in the form of Exhibit F to the Indenture is being furnished
herewith.
     o (2) This Note is being transferred to a Non-U.S. Person in compliance
with the exemption from registration under the Securities Act of 1933, as
amended, provided by Regulation S thereunder, and certification in the form of
Exhibit E to the Indenture is being furnished herewith.
or
     o (3) This Note is being transferred other than in accordance with (1) or
(2) above and documents are being furnished which comply with the conditions of
transfer set forth in this Note and the Indenture.
     If none of the foregoing boxes is checked, the Trustee is not obligated to
register this Note in the name of any Person other than the Holder hereof unless
and until the conditions to any such transfer of registration set forth herein
and in the Indenture have been satisfied.

             
Date:
           
 
                 
 
Seller
 
           
 
      By    
 
           

     
 
  NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

x



--------------------------------------------------------------------------------



 



         
Signature Guarantee:5
       
 
 
   

         
 
  By    
 
            To be executed by an executive officer

 

5   Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Association Medallion Program (“STAMP”)
or such other “signature guarantee program” as may be determined by the
Registrar in addition to, or in substitution for, STAMP, all in accordance with
the Securities Exchange Act of 1934, as amended.

xi



--------------------------------------------------------------------------------



 



OPTION OF HOLDER TO ELECT PURCHASE
     If you wish to have all of this Note purchased by the Company pursuant to
Section 4.12 or Section 4.13 of the Indenture, check the box: 9
     If you wish to have a portion of this Note purchased by the Company
pursuant to Section 4.12 or Section 4.13 of the Indenture, state the amount (in
original principal amount) below:
          $                                        .
Date:                                        
Your Signature:                                                            
(Sign exactly as your name appears on the other side of this Note)
Signature
Guarantee:1                                                                             
 

1   Signatures must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Trustee, which requirements include membership or
participation in the Securities Transfer Association Medallion Program (“STAMP”)
or such other “signature guarantee program” as may be determined by the Trustee
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

xii



--------------------------------------------------------------------------------



 



SCHEDULE OF EXCHANGES OF NOTES1
The following exchanges of a part of this Global Note for Physical Notes or a
part of another Global Note have been made:

                                                      Principal amount of      
                      this Global Note             Amount of decrease     Amount
of increase     following such     Signature of       in principal amount     in
principal amount     decrease (or     authorized officer of   Date of Exchange  
of this Global Note     of this Global Note     increase)     Trustee  
 
                               

 

1   For Global Notes

xiii



--------------------------------------------------------------------------------



 



Exhibit D
to the Contribution and Distribution Agreement
Form of Assignment and Bill of Sale
     This Assignment and Bill of Sale (this “Assignment”) is entered into as of
June 13, 2008, by and between Fidelity National Information Services, Inc., a
Georgia corporation (“Assignor”), and Lender Processing Services, Inc., a
Delaware corporation (“Assignee”).
     WHEREAS, Assignor and Assignee have executed and delivered a Contribution
and Distribution Agreement dated as of June 13, 2008 (the “Distribution
Agreement”); and
     WHEREAS, in accordance with the Distribution Agreement, Assignor has
agreed, among other things, to transfer to Assignee all right, title and
interest of Assignor in and to all of the Other Assets (all capitalized terms
appearing in this Assignment not otherwise defined in this Assignment shall have
the meanings assigned to such terms in the Distribution Agreement); and
     WHEREAS, the parties wish to enter into this Assignment in order to
effectuate the transfer and assignment by Assignor of the Other Assets;
     NOW, THEREFORE, in consideration of the obligations under the Distribution
Agreement and the mutual agreements hereinafter set forth, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignee and Assignor hereby agree as follows:
          1. Transfer and Assignment. Assignor, pursuant to the Distribution
Agreement, hereby conveys, transfers, assigns and delivers to Assignee all of
Assignor’s right, title and interest in and to each of the Other Assets.
          2. No Conflict With Distribution Agreement. This Assignment is an
instrument of transfer contemplated by, is executed pursuant to, and is subject
to the terms, conditions, representations, warranties and covenants set forth in
the Distribution Agreement. Nothing contained in this Assignment shall be deemed
to supersede, amend or modify any of the terms, conditions or provisions
(including the representations and warranties) of the Distribution Agreement or
any rights or obligations of the parties under the Distribution Agreement and,
to the extent of any conflict between the Distribution Agreement and this
Assignment, the terms and provisions of the Distribution Agreement shall
prevail.
          3. No Assumption. Nothing express or implied in this Assignment shall
be

xiv



--------------------------------------------------------------------------------



 



deemed to be an assumption by Assignee of any obligations or liabilities of
Assignor, other than the obligations and liabilities relating directly to, or
arising directly out of or in connection with the Other Assets.
          4. Further Assurances. The parties hereby agree that each of them
shall take such action, and execute and deliver all such instruments of sale,
transfer, assignment and conveyance and all such notices, releases,
acquittances, certificates of title, deeds and other documents, as may be
necessary or appropriate to sell, transfer, assign and convey to and vest in
Assignee title to the Other Assets. In furtherance of the foregoing, the parties
hereby agree that if any properties, contracts, or other assets are contemplated
to be transferred, assigned or otherwise conveyed to Assignee pursuant to the
Asset Contribution contemplated by the Distribution Agreement, but such
properties, contracts or assets cannot be so transferred, assigned or conveyed
hereunder for any reason (including without limitation the failure to timely
obtain a required third party or governmental consent or approval), then the
rights and economic benefits of such properties, contracts or assets shall
accrue or otherwise be credited to Assignee until such time as the applicable
properties, contracts or assets can be properly and fully transferred, assigned
or conveyed by Assignor to Assignee.
          5. Binding Agreement; No Third Party Rights. This Assignment and the
covenants and agreements herein contained shall inure to the benefit of and
shall bind the respective parties hereto and their respective successors and
assigns. Nothing is this Assignment, expressed or implied, is intended to confer
on any person other than Assignee and its successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Assignment.
          6. Governing Law; Waiver of Jury Trial. This Assignment shall be
construed and interpreted according to the laws of the State of Florida. EACH OF
THE PARTIES HERETO WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.
          7. Entire Agreement. This Assignment, together with the Distribution
Agreement, contains the entire agreement between the parties hereto with respect
to the subject matter hereof, and supersedes all prior agreements and
understandings, oral or written, between the parties with respect thereto.
          8. Counterparts. This Assignment may be executed in counterparts
(including by facsimile transmission), each of which shall be deemed an original
but all of which shall constitute one and the same instrument.
[signature page follows]

xv



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Assignment has been executed by the parties
hereto as of the date first above written.

            ASSIGNOR:

FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:                Lee A. Kennedy             President and Chief
Executive Officer        ASSIGNEE:

LENDER PROCESSING SERVICES, INC.
      By:                Jeffrey S. Carbiener             President and Chief
Executive Officer   

xvi



--------------------------------------------------------------------------------



 



         

Exhibit E
to the Contribution and Distribution Agreement
Form of Assumption Agreement
     ASSUMPTION AGREEMENT is entered into effective as of June 13, 2008 (this
“Agreement”), by Lender Processing Services, Inc., a Delaware corporation
(“LPS”), in favor of Fidelity National Information Services, Inc., a Georgia
corporation (“FIS” and, together with LPS, the “Parties”).
     W I T N E S S E T H:
     WHEREAS, the Parties have entered into a Contribution and Distribution
Agreement, dated as of June 13, 2008 (the “Distribution Agreement”), pursuant to
which, among other things, LPS has agreed to assume certain liabilities of FIS;
and
     WHEREAS, capitalized terms used herein without definition shall have the
respective meanings set forth in the Distribution Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
     1. Assumption of Liabilities. Pursuant to the Distribution Agreement, LPS
hereby assumes and agrees to pay, honor and discharge when due all of the
Assumed Liabilities in accordance with their respective terms and subject to all
of FIS’s associated rights, claims and defenses. In furtherance of the
foregoing, the parties hereby agree that if any of the liabilities contemplated
to be assumed by Assignee pursuant to the Distribution Agreement cannot be so
assumed hereunder for any reason (including without limitation the failure to
timely obtain a required third party or governmental consent or approval), then
the financial responsibility for such liabilities shall accrue or otherwise be
debited to Assignee until such time as the applicable liabilities can be
properly and fully assumed by Assignee.
     2. Third Parties. The assumption by LPS of the liabilities of FIS herein
provided is not intended by the Parties to expand the rights and remedies of any
third party against LPS in respect of such liabilities as compared to the rights
and remedies which such third party would have had against FIS in respect of
such liabilities had the Parties not consummated the transactions contemplated
by the Distribution Agreement. Nothing contained herein shall, or shall be
construed to, prejudice the right of LPS to contest any claim or demand with
respect to any obligation, liability or commitment assumed hereunder and LPS
shall have all rights which FIS may have or have had to defend or contest any
such claim or demand.
     3. LPS’s Rights. FIS hereby irrevocably constitutes and appoints LPS (and
each of LPS’s successors and permitted assigns) its true and lawful
attorney-in-fact and agent, with full power of substitution, in its name or
otherwise, to pay, discharge, adjust, settle or compromise any Assumed
Liabilities, to prosecute or defend any action or claim in connection therewith,
and, if applicable, to submit to arbitration any controversy relating thereto;
provided that without

xvii



--------------------------------------------------------------------------------



 



FIS’s consent, LPS shall not agree to any settlement of an Assumed Liability
unless (i) such settlement does not impose any obligation on FIS other than the
payment of money (which LPS shall pay as agreed herein), and (ii) if such
settlement relates to a pending or threatened Action or Proceeding, such
settlement includes a release of FIS from further liability in connection with
the Assumed Liabilities being settled.
     4. Subject to the Distribution Agreement. The scope, nature and extent of
the Assumed Liabilities are expressly set forth in the Distribution Agreement.
Nothing contained herein shall itself change, amend, extend or alter (nor shall
it be deemed or construed as changing, amending, extending or altering) the
terms or conditions of the Distribution Agreement with respect thereto in any
manner whatsoever.
     5. Successors and Assigns. This Agreement shall be binding on, inure to the
benefit of, and be enforceable by, the Parties and their respective successors
and assigns.
     6. Entire Agreement; Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter of this Agreement. This Agreement
is for the sole benefit of the parties hereto and their respective successors
and permitted assigns and nothing in this Agreement, express or implied, is
intended or shall be construed to confer upon any Person other than the parties
hereto and their respective successors and permitted assigns any legal or
equitable rights, remedies or claims.
     7. Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.
     8. Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
Party and delivered to the other Party.
     9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
     10. Amendment. The parties may amend this Agreement only by a written
agreement signed by each party to be bound by the amendment and that identifies
itself as an amendment to this Agreement.
[signature page follows]

xviii



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties have duly executed this Assumption
Agreement as of the date first above written.

            LENDER PROCESSING SERVICES, INC.
      By:                Jeffrey S. Carbiener             President and Chief
Executive Officer          FIDELITY NATIONAL INFORMATION SERVICES, INC.
      By:                Lee A. Kennedy             President and Chief
Executive Officer   

xix



--------------------------------------------------------------------------------



 



         

Schedule I
to the Contribution and Distribution Agreement
Subject Companies
A.S.A.P. Legal Publication Services, Inc. (100%)
APTitude Solutions, Inc. (100%)
Arizona Sales and Posting, Inc. (100%)
Chase Vehicle Exchange, Inc. (100%)
DOCX, LLC (100%)
Espiel, Inc. (100%)
Fidelity National Agency Sales and Posting (100%)
Fidelity National Loan Portfolio Services, Inc. (100%)
Fidelity National Loan Portfolio Solutions, LLC (100%)
Financial Systems Integrators, Inc. (100%)
FIS Asset Management Solutions, Inc. (100%)
FIS Capital Markets, LLC (100%)
FIS Data Services, Inc. (100%)
FIS Field Services, Inc. (100%)
FIS Flood Services, LP (100%)
FIS Foreclosure Solutions Inc. (100%)
FIS Tax Services, Inc. (100%)
FIS Valuation Solutions, LLC (100%)
FNIS Flood Group, LLC (100%)
FNIS Flood of California, LLC (100%)
FNIS Intellectual Property Holdings, Inc. (100%)
FNIS Services, Inc. (100%)
FNRES Holdings, Inc. (39%)
DPN, LLC (39% through the 100% ownership by FNRES Holdings, Inc.)
Fidelity National Real Estate Solutions, LLC (39% through the 100% ownership by
FNRES Holdings, Inc.)
FNRES Insurance Services, LLC (39% through the 100% ownership by FNRES Holdings,
Inc.)
FNRES License Holdings, Inc. (39% through the 100% ownership by FNRES Holdings,
Inc.)
Go Apply LLC (39% through the 100% ownership by FNRES Holdings, Inc.)
Go Holdings, Inc. (39% through the 100% ownership by FNRES Holdings, Inc.)
Geotrac, Inc. (100%)
Indiana Residential Nominee Services, LLC (100%)
I-Net Reinsurance, Ltd. (100%)
Investment Property Exchange Services, Inc. (100%)
Lender’s Service Title Agency, Inc. (100%)
LPS IP Holding Company, LLC (100%)
LPS Management, LLC (100%)
LRT Record Services, Inc. (100%)
LSI Alabama, LLC (100%)
LSI Appraisal, LLC (100%)
LSI Maryland, Inc. (100%)

xx



--------------------------------------------------------------------------------



 



LSI Title Agency Inc. (100%)
LSI Title Company (100%)
LSI Title Company of Oregon, LLC (100%)
LSI Title Insurance Agency of Utah, Inc. (100%)
Maine Residential Nominee Services, LLC (100%)
Massachusetts Residential Nominee Services, LLC (100%)
McDash Analytics LLC (100%)
National Residential Nominee Services, Inc. (100%)
National Safe Harbor Exchanges (100%)
National Title Insurance of New York, Inc. (100%)
New Invoice, LLC (100%)
One Point City, LLC (100%)
Real EC Data Exchange, LLC (100%)
RealEC Technologies, Inc. (56%)
Real Info, LLC (50%)
Residential Lending Services, Inc. (100%)
Softpro, LLC (100%)
Strategic Property Investments, Inc. (100%)
Vermont Residential Nominee Services, LLC (100%)

xxi



--------------------------------------------------------------------------------



 



Schedule 2.2(a)
to the Contribution and Distribution Agreement
Transferred Employee Employment Agreements
[This Schedule has been omitted in its entirety and filed separately with the
Securities and Exchange Commission as part of an application for confidential
treatment pursuant to the Securities Exchange Act of 1934, as amended.]

xxii



--------------------------------------------------------------------------------



 



Schedule 5.5
to the Contribution and Distribution Agreement
Related Party Agreements
Agreements with FIS

•   Tax Disaffiliation Agreement dated as of the Distribution Date between FIS
and LPS

•   Employee Matters Agreement dated as of the Asset Contribution Date between
FIS and LPS

•   FIS Corporate and Transitional Services Agreement dated as of the
Distribution Date between FIS and LPS

•   FIS Reverse Corporate and Transitional Services Agreement dated as of the
Distribution Date between LPS and FIS

•   FIS Master Accounting and Billing Agreement dated as of the Distribution
Date between FIS and LPS

•   Aircraft Interchange Agreement dated as of the Distribution Date among FNF,
FIS and LPS

•   Lease Agreement dated as of the Asset Contribution Date between LPS, as
landlord, and FIS, as tenant

•   Various Interchange Subscriber Agreements dated various dates between 2002
and 2008 between various subsidiaries of FIS and LPS [existing agreements that
are being assigned from FIS to LPS]

•   Master Services Agreement dated as of the Distribution Date between LPS and
Fidelity Information Services, Inc. (Arkansas) with respect to services from
Fidelity Information Services India Private Limited and eFunds International
(India) Private Limited

•   Various Assignments, Assumption Agreements and Acknowledgements regarding
existing agreements between members of the FNF Group and the LPS Group

Agreements with FNF

•   FNF Corporate Services Agreement dated as of the Distribution Date between
FNF and LPS

•   FNF Master Accounting and Billing Agreement dated as of the Distribution
Date between FNF and LPS

xxiii



--------------------------------------------------------------------------------



 



•   Master Information Technology and Application Development Services Agreement
dated as of the Distribution Date between LPS and FNF

•   Aircraft Interchange Agreement dated as of the Distribution Date among FNF,
FIS and LPS (same agreement with FIS — see above)

•   Property Management Agreement dated as of the Distribution Date between FNF,
as property owner, and LPS, as property manager

•   Lease Agreement dated as of the Asset Contribution Date between LPS, as
landlord, and FNF, as tenant

•   Sublease Agreement dated as of the Asset Contribution Date between FNF, as
sublessor, and LPS, as sublessee

•   Amended and Restated OTS Gold Software License Agreement dated as of
February 1, 2006 between Rocky Mountain Support Services, Inc., a subsidiary of
FNF, and FIS Tax Service, Inc., a subsidiary of LPS [existing agreement — no new
agreement to be executed or delivered]

•   Amended and Restated SIMON Software License Agreement dated as of
February 1, 2006 between Rocky Mountain Support Services, Inc., a subsidiary of
FNF, and FIS Tax Service, Inc., a subsidiary of LPS [existing agreement — no new
agreement to be executed or delivered]

•   Amended and Restated TEAM Software License Agreement dated as of February 1,
2006 between Rocky Mountain Support Services, Inc., a subsidiary of FNF, and FIS
Tax Service, Inc., a subsidiary of LPS [existing agreement — no new agreement to
be executed or delivered]

•   SoftPro Software License Agreement dated as of June 1, 2006 between FNF and
SoftPro LLC [existing agreement that is being assigned from FIS to LPS]

•   Amended and Restated Starters Repository Access Agreement dated as of
February 1, 2006 between FNF and LPS [existing agreement that is being assigned
from FIS to LPS]

•   Amended and Restated Back Plant Repository Access Agreement dated as of
February 1, 2006 between FNF and LPS [existing agreement that is being assigned
from FIS to LPS]

•   Amended and Restated eLender Services Agreement effective as of March 5,
2005 among LPS, LSI Title Company, FNF, and Rocky Mountain Support Services,
Inc., as assigned by Fidelity National Information Services, LLC to LPS and
amended pursuant to the Assignment, Assumption and Amendment dated as of the
Contribution Agreement among Fidelity National Information Services, LLC, LSI
Title Company, FNF and Rocky Mountain Support Services, Inc., and LPS [existing
agreement that is being assigned and amended]

xxiv



--------------------------------------------------------------------------------



 



•   Various Issuing Agency Agreements, dated various dates during 2004 — 2006,
between Chicago Title Insurance Company, a subsidiary of FNF, and various LSI
subsidiaries of LPS [existing agreements — no new agreements to be executed or
delivered]

•   Various Issuing Agency Agreements, dated various dates during 2004 — 2006,
between Fidelity National Title Insurance Company, a subsidiary of FNF, and
various LSI subsidiaries of LPS [existing agreements — no new agreements to be
executed or delivered]

•   Various Tax Service Agreements, dated various dates from 2002 to 2006,
between FIS Tax Services, Inc., a subsidiary of LPS, and various title insurance
subsidiaries of FNF [existing agreements — no new agreements to be executed or
delivered]

•   Flood Zone Determination Agreement dated as of December 28, 2004 between
FNIS Flood Group, LLC, a subsidiary of LPS, and Ticor Title Insurance Company, a
subsidiary of FNF [existing agreement — no new agreement to be executed or
delivered]

•   Flood Zone Determination Agreement dated September 1, 2006, between FNIS
Flood Services, L.P., through its LSI Flood Services division, a subsidiary of
LPS, and Fidelity National Insurance Services, a subsidiary of FNF [existing
agreement — no new agreement to be executed or delivered]

•   National Master Services Agreement dated as of November 1, 2006 between
Property Insight LLC, a subsidiary of FNF, and LSI Title Insurance Company, a
subsidiary of LPS [existing agreement — no new agreement to be executed or
delivered]

•   Title Production Services Agreement dated as of June 5, 2007 between
Property Insight LLC, a subsidiary of FNF, and Fidelity National Default
Solutions, Inc., a subsidiary of LPS [existing agreement — no new agreement to
be executed or delivered]

•   Special Services Agreements dated various dates in 2007 between Property
Insight LLC, a subsidiary of FNF, and various LSI subsidiaries of LPS [existing
agreements — no new agreements to be executed or delivered]

•   Interchange Subscriber Agreements dated various dated between 2002 and 2008
between various subsidiaries of FNF and LPS [existing agreements that are being
assigned from FIS to LPS]

Agreements to be Terminated

•   Lease Agreement dated as of October 23, 2006 between FIS, as landlord, and
FNF, as tenant

•   Telecommunications Services Agreement dated as of October 23, 2006 between
FIS, as service provider, and FNF, as service recipient

xxv



--------------------------------------------------------------------------------



 



•   Property Management Services Agreement dated as of October 23, 2006 between
FNF, as property owner, and FIS, as property manager

•   Amended and Restated Reverse Corporate Services Agreement dated as of
October 23, 2006 between FIS, as service provider, and FNF, as service recipient

•   Cost Sharing Agreement dated as of October 23, 2006 between FNF and FIS
regarding aircraft costs

Other Relevant Agreements to be Executed by the One or Both Parties in
connection with the Spin-off that are not Related Party Agreements

•   Amended and Restated Corporate Services Agreement dated as of October 23,
2006 between FNF and FIS

•   Amended and Restated Master Accounting and Billing Agreement dated as of the
Distribution Date between FNF and FIS

•   Master Information Technology Services Agreement dated as of the
Distribution Date between FIS and FNF

•   Amended and Restated Sublease Agreement dated as of the Asset Contribution
Date between FNF, as sublessor, and FIS, as sublessee

•   Flightworks Aviation Management Agreement dated as of the Distribution Date
between LPS, as aircraft lessor, and Flightworks Incorporated, as aviation
manager

xxvi



--------------------------------------------------------------------------------



 



Schedule 5.6
Repayment of Intercompany Obligations
[to come]

xxvii



--------------------------------------------------------------------------------



 



Schedule 7.1(a)
to the Contribution and Distribution Agreement
Liabilities Requiring Indemnification
[This Schedule has been omitted in its entirety and filed separately with the
Securities and Exchange Commission as part of an application for confidential
treatment pursuant to the Securities Exchange Act of 1934, as amended.]

xxviii